--------------------------------------------------------------------------------

Exhibit 10.5



EXECUTION VERSION
 
NOTEHOLDER BACKSTOP COMMITMENT AGREEMENT AMONG
 
LEGACY RESERVES INC. AND
 
THE BACKSTOP PARTIES PARTY HERETO
 
Dated as of June 13, 2019
 

--------------------------------------------------------------------------------

TABLE OF CONTENTS
 

 
Article 1
DEFINITIONS
             
Page
         
Section 1.01
Definitions
6
 
Section 1.02
Additional Defined Terms
15
 
Section 1.03
Construction
16
     
Article 2
BACKSTOP COMMITMENT
     
Section 2.01
The Rights Offering
17
 
Section 2.02
The Backstop Commitment
17
 
Section 2.03
Backstop Party Default
18
 
Section 2.04
Backstop Escrow Account Funding
19
 
Section 2.05
Closing
19
 
Section 2.06
Designation and Assignment Rights
20
         
Article 3
BACKSTOP FEE AND EXPENSE REIMBURSEMENT
         
Section 3.01
Fees Payable by the Company
21
 
Section 3.02
Payment of Fees
21
 
Section 3.03
Expense Reimbursement
22          
Article 4
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
         
Section 4.01
Organization and Qualification
22
 
Section 4.02
Corporate Power and Authority
23
 
Section 4.03
Execution and Delivery; Enforceability
23
 
Section 4.04
Authorized and Issued Capital Stock
24
 
Section 4.05
[Reserved]
24
 
Section 4.06
No Conflict
25  
Section 4.07
Consents and Approvals
25
 
Section 4.08
Arm’s Length
25
 
Section 4.09
Financial Statements
26
 
Section 4.10
Disclosure Statement and Company SEC Documents
26
 
Section 4.11
No Undisclosed Material Liabilities
26
 
Section 4.12
Absence of Certain Changes
27
 
Section 4.13
No Violation; Compliance with Laws
27
 
Section 4.14
Legal Proceedings
27
 
Section 4.15
Labor Relations
27



i

--------------------------------------------------------------------------------

 
Section 4.16
Intellectual Property
28
 
Section 4.17
Title to Real and Personal Property
28
 
Section 4.18
No Undisclosed Relationships
29
 
Section 4.19
Licenses and Permits
29
 
Section 4.20
Environmental
29
 
Section 4.21
Tax Matters
30
 
Section 4.22
Company Plans
32  
Section 4.23
Internal Control Over Financial Reporting
33
 
Section 4.24
Disclosure Controls and Procedures
33
 
Section 4.25
Material Contracts
34  
Section 4.26
No Unlawful Payments
34
 
Section 4.27
Compliance with Money Laundering Laws
34
 
Section 4.28
Compliance with Sanctions Laws
34
 
Section 4.29
No Broker’s Fees
35  
Section 4.30
No Registration Rights
35  
Section 4.31
[Reserved]
35
 
Section 4.32
Insurance
35
 
Section 4.33
Disclosure Schedule, Disclosure Statement and Company SEC Document References
35
 
Section 4.34
Investment Company Act
35  
Section 4.35
Alternate Transactions
36  
Section 4.36
Oil and Gas.
36  
Section 4.37
Exemption from Registration
36
 
Section 4.38
No General Solicitation
36
         
Article 5
REPRESENTATIONS AND WARRANTIES OF THE BACKSTOP PARTIES
         
Section 5.01
Incorporation.
37  
Section 5.02
Corporate Power and Authority
37  
Section 5.03
Execution and Delivery
37
 
Section 5.04
No Conflict
37
 
Section 5.05
Consents and Approvals
37
 
Section 5.06
No Registration
38  
Section 5.07
Purchasing Intent
38  
Section 5.08
Sophistication; Investigation
38
 
Section 5.09
No Broker’s Fees
38
 
Section 5.10
No Legal Proceedings
38
 
Section 5.11
Sufficiency of Funds
38
 
Article 6
ADDITIONAL COVENANTS
     
Section 6.01
BCA Approval Order; BCA Consummation Approval Order
39  
Section 6.02
Confirmation Order; Plan and Disclosure Statement
39
 
Section 6.03
Conduct of Business
39



ii

--------------------------------------------------------------------------------

 
Section 6.04
Antitrust Approval
41  
Section 6.05
Financial Information
42
 
Section 6.06
Alternate Transactions
42
 
Section 6.07
Reasonable Best Efforts
43  
Section 6.08
Equity Listing
44  
Section 6.09
Registration Rights Agreement
44
 
Section 6.10
Form D and Blue Sky
44
 
Section 6.11
No Integration
44
 
Section 6.12
DTC Eligibility
44
 
Section 6.13
Use of Proceeds
45  
Section 6.14
Share Legend
45  
Section 6.15
Tax Treatment
45
         
Article 7
CONDITIONS TO THE OBLIGATIONS OF THE PARTIES
         
Section 7.01
Conditions to the Obligation of the Backstop Parties
45
 
Section 7.02
Waiver of Conditions to Obligation of Backstop Parties
47
 
Section 7.03
Conditions to the Obligation of the Company
47
 
Article 8
INDEMNIFICATION AND CONTRIBUTION
 
Section 8.01
Indemnification Obligations
49  
Section 8.02
Indemnification Procedure
49
 
Section 8.03
Settlement of Indemnified Claims
50
 
Section 8.04
Contribution
50
 
Section 8.05
Treatment of Indemnification Payments
51
 
Section 8.06
No Survival
51
 
Article 9
TERMINATION
 
Section 9.01
Termination Rights
51
 
Section 9.02
Effect of Termination.
53
 
Article 10
GENERAL PROVISIONS
 
Section 10.01
Notices
54  
Section 10.02
Assignment; Third Party Beneficiaries
54  
Section 10.03
Prior Negotiations; Entire Agreement
55  
Section 10.04
Governing Law; Venue
55  
Section 10.05
Waiver of Jury Trial
56  
Section 10.06
Counterparts
56  
Section 10.07
Waivers and Amendments; Rights Cumulative
56



iii

--------------------------------------------------------------------------------

 
Section 10.08
Headings
57  
Section 10.09
Specific Performance
57  
Section 10.10
Damages
57  
Section 10.11
No Reliance
57  
Section 10.12
Publicity
57  
Section 10.13
Settlement Discussions
58  
Section 10.14
No Recourse
58  
Section 10.15
Severability
58



SCHEDULES AND EXHIBITS
 
Schedule 1
Noteholder Backstop Commitment Percentages
   
Exhibit A
Form of Joinder Agreement



iv

--------------------------------------------------------------------------------

NOTEHOLDER BACKSTOP COMMITMENT AGREEMENT
 
This NOTEHOLDER BACKSTOP COMMITMENT AGREEMENT (including exhibits and schedules
attached hereto and incorporated herein, this “Agreement”), dated as of June 13,
2019, is made by and among Legacy Reserves Inc., a Delaware corporation (as a
debtor in possession and a reorganized debtor, as applicable, the “Company” or
“Legacy”) on behalf of itself and the other Debtors, on the one hand, and each
of the Backstop Parties set forth on Schedule 1 hereto (each referred to herein,
individually, as a “Backstop Party” and, collectively, as the “Backstop
Parties”), on the other hand. The Company and each Backstop Party is referred to
herein, individually, as a “Party” and, collectively, as the
“Parties.” Capitalized terms used herein and not otherwise defined shall have
the meanings set forth in the term sheet attached to the RSA (as defined below)
as Exhibit A (as the same may be amended, modified or supplemented, the
“Restructuring Term Sheet”).
 
RECITALS
 
WHEREAS the Debtors, certain other subsidiaries of the Company, the Backstop
Parties and certain other parties are party to that certain Restructuring
Support and Lock-Up Agreement, dated as of June 13, 2019 (as may be amended,
modified, or supplemented from time to time, in accordance with its terms, the
“RSA”), which contemplates, among other things, (a) consummation of the Plan and
(b) entry by the Debtors and the Backstop Parties into this Agreement;
 
WHEREAS, the Company and certain of its debtor affiliates (each, individually, a
“Debtor” and, collectively, the “Debtors”) each intend to commence jointly
administered proceedings (the “Chapter 11 Proceedings”) under Title 11 of the
United States Code, 11 U.S.C. §§ 101-1532, as may be amended from time to time
(the “Bankruptcy Code”), in the United States Bankruptcy Court for the Southern
District of Texas (the “Bankruptcy Court”);
 
WHEREAS, the Debtors intend to seek entry of one or more orders of the
Bankruptcy Court, in each case, in form and substance acceptable to the Company
and the Required Supporting Creditors (x) confirming the Plan pursuant to
Section 1129 of the Bankruptcy Code (the “Confirmation Order”) and (y)
authorizing the consummation of the transactions contemplated hereby (which
order is expected to take the form of, and be incorporated into, the
Confirmation Order (the “BCA Consummation Approval Order”));
 
WHEREAS, subject to the terms and conditions contained in this Agreement, each
Backstop Party has agreed to purchase, severally and not jointly, its Backstop
Commitment Percentage of the Unsubscribed Shares, if any.
 
NOW, THEREFORE, in consideration of the mutual promises, agreements,
representations, warranties and covenants contained herein, the receipt and
sufficiency of which are hereby acknowledged, each of the Parties hereby agrees
as follows:



--------------------------------------------------------------------------------

ARTICLE 1
DEFINITIONS
 
Section 1.01    Definitions. Except as otherwise expressly provided in this
Agreement, or unless the context otherwise requires, whenever used in this
Agreement (including any Exhibits and Schedules hereto), the following terms
shall have the respective meanings specified therefor below:
 
 “Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, such Person
as of the date on which, or at any time during the period for which, the
determination of affiliation is being made (including any Related Funds of such
Person); provided that, for purposes of this Agreement, no Backstop Party shall
be deemed an Affiliate of the Company or any of its Subsidiaries. For purposes
of this definition, the term “control” (including the correlative meanings of
the terms “controlled by” and “under common control with”), as used with respect
to any Person, means the possession, directly or indirectly, of the power to
direct or cause the direction of the management policies of such Person, whether
through the ownership of voting securities, by Contract or otherwise.
 
 “Alternate Transaction” means any transaction or series of related transactions
with a third party (other than the Company and its Subsidiaries) with respect to
a reorganization, restructuring, merger, consolidation, share exchange, rights
offering, financing, equity investment, business combination, recapitalization
or similar transaction (including the sale of all or substantially all of the
assets of the Company and its Subsidiaries other than in the ordinary course of
business) involving the Company or any other Debtors that is inconsistent with
the Rights Offering, the Backstop Commitment, this Agreement or the Plan.
 
 “Antitrust Authorities” means the United States Federal Trade Commission, the
Antitrust Division of the United States Department of Justice, the attorneys
general of the several states of the United States and any other Governmental
Entity having jurisdiction pursuant to the Antitrust Laws and “Antitrust
Authority” means any one of them.
 
 “Antitrust Laws” mean the Sherman Act, as amended, the Clayton Act, as amended,
the HSR Act, the Federal Trade Commission Act, and any other Law governing
agreements in restraint of trade, monopolization, pre-merger notification, the
lessening of competition through merger or acquisition or anti-competitive
conduct, and any foreign investment Laws.
 
“Available Shares” means the Unsubscribed Shares that any Backstop Party fails
to purchase as a result of a Backstop Party Default by such Backstop Party.
 
“Backstop Commitment Percentage” means, with respect to any Backstop Party, the
percentage set forth opposite such Backstop Party’s name under the column titled
“Backstop Commitment Percentage” on Schedule 1 (as it may be amended,
supplemented or otherwise modified from time to time in accordance with this
Agreement).
 
 “Backstop Party Confidentiality Agreement” means any confidentiality agreement
entered into between the Company and any Backstop Party.


6

--------------------------------------------------------------------------------

“Backstop Party Default” means the failure by any Backstop Party to deliver and
pay the aggregate Purchase Price for such Backstop Party’s Backstop Commitment
Percentage of any Unsubscribed Shares by the Funding Deadline in accordance with
Section 2.04(b).
 
“Bankruptcy Rules” means the Federal Rules of Bankruptcy Procedure and the local
rules and general orders of the Bankruptcy Court, as in effect on the Petition
Date, together with all amendments and modifications thereto subsequently made
applicable to Chapter 11 Proceedings.
 
“BCA Approval Order” means an order of the Bankruptcy Court in form and
substance reasonably acceptable to the Debtors and the Required Backstop Parties
approving of the Company’s entry into and assumption of this Agreement and
providing for the Backstop Fee hereunder to the extent applicable, to constitute
administrative expenses of the Company’s bankruptcy estates.
 
“BCA Approval Obligations” means the obligations of the Company under Articles
3, 6 and 8 hereof and the Backstop Parties’ right to terminate this Agreement
pursuant to, and in accordance with, Article 9.
 
“Board” means the board of directors of the Company.
 
“Business Day” means any day, other than a Saturday, Sunday or legal holiday, as
defined in Bankruptcy Rule 9006(a).
 
“Certificate of Incorporation” means the certificate of incorporation of
Reorganized Legacy Reserves, to be filed with Secretary of State of the State of
Delaware on or about the Effective Date.
 
“Change of Recommendation” means (i) the Company or the Board or any committee
thereof shall have withdrawn, qualified or modified, in a manner inconsistent
with the obligations of the Company under this Agreement, its approval or
recommendation of this Agreement, the Rights Offering, the Backstop Commitment
or the Plan or the transactions contemplated hereby or thereby or (ii) the
Company or the Board or any committee thereof shall have approved or
recommended, or resolved to approve or recommend (including by filing any
pleading or document with the Bankruptcy Court seeking Bankruptcy Court approval
of) any Alternate Transaction or Alternate Transaction Agreement.
 
“Code” means the Internal Revenue Code of 1986, as amended, and the regulations
promulgated and the rulings issued thereunder.
 
“Collective Bargaining Agreements” means any and all written agreements,
memoranda of understanding, contracts, letters, side letters and contractual
obligations of any kind, nature and description, that have been entered into
between, or that involve or apply to, any employer and any Employee
Representative.
 
“Company Balance Sheet” means the unaudited consolidated balance sheets of the
Company and its Subsidiaries as of March 31, 2019.


7

--------------------------------------------------------------------------------

“Company Disclosure Schedule” means the disclosure schedules delivered by the
Company to the Backstop Parties on the date of this Agreement.
 
“Company Plans” means each “employee benefit plan” within the meaning of Section
3(3) of ERISA and all other compensation and benefits plans, policies, programs,
arrangements or payroll practices, and each other stock purchase, stock option,
restricted stock, severance, retention, employment, consulting,
change-of-control, collective bargaining, bonus, incentive, deferred
compensation, employee loan, retirement, fringe benefit and other benefit plan,
agreement, program, policy, commitment or other arrangement, whether or not
subject to ERISA (including any related funding mechanism now in effect or
required in the future), whether formal or informal, oral or written, in each
case, that is sponsored, maintained, contributed or required to be contributed
to by the Company or any of its Subsidiaries, or under which the Company or any
of its Subsidiaries has any current or potential liability.
 
“Company SEC Documents” means all of the reports, schedules, forms, statements
and other documents (including exhibits and other information incorporated
therein) filed with the SEC by the Company since December 31, 2018.
 
“Contract” means any agreement, contract or instrument, including any loan,
note, bond, mortgage, indenture, guarantee, deed of trust, license, franchise,
commitment, lease, franchise agreement, letter of intent, memorandum of
understanding or other obligation, and any amendments thereto, whether written
or oral, but excluding any Company Plan.
 
“Defaulting Backstop Party” means, at any time, any Backstop Party that caused a
Backstop Party Default that is continuing at such time.
 
“DIP Lenders” has the meaning assigned thereto in the Restructuring Term Sheet.
 
“DIP Credit Agreement” has the meaning assigned thereto in the Restructuring
Term Sheet.
 
“Disclosure Statement” has the meaning assigned thereto in the Restructuring
Term Sheet.
 
“Disclosure Statement Order” has the meaning assigned thereto in the
Restructuring Term Sheet.
 
“Effective Date” has the meaning assigned thereto in the Restructuring Term
Sheet.
 
“Emergence Credit Facilities” means the DIP Facility and, if entered into, the
Exit Facility.
 
“Emergence Credit Facilities Agreements” means the DIP Credit Agreement, and, if
entered into, the Exit Facility Loan Agreement.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder.


8

--------------------------------------------------------------------------------

“Event” means any event, development, occurrence, circumstance, effect,
condition, result, state of facts or change.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC thereunder.
 
“Exit Facility” has the meaning assigned thereto in the Restructuring Term
Sheet.
 
“Exit Facility Agent” means the administrative agent under the Exit Facility
appointed pursuant to the terms of the Exit Facility Loan Agreement.
 
“Exit Facility Lenders” means the lenders under the Exit Facility.
 
“Exit Facility Loan Agreement” has the meaning assigned thereto in the
Restructuring Term Sheet.
 
“Final Order” has the meaning assigned thereto in the Restructuring Term Sheet.
 
“Governmental Entity” means any U.S. or non-U.S. federal, state, municipal,
local, judicial, administrative, legislative or regulatory agency, department,
commission, court, or tribunal of competent jurisdiction (including any branch,
department or official thereof).
 
“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended.
 
“Intellectual Property” means all U.S. or foreign intellectual or industrial
property or proprietary rights, including any: (i) trademarks, service marks,
trade dress, domain names, social media identifiers, corporate and trade names,
logos and all other indicia of source or origin, together with all associated
goodwill, (ii) patents, inventions, invention disclosures, technology, know-how,
processes and methods, (iii) copyrights and copyrighted works, (including
software, applications, source and object code, databases and compilations,
online, advertising and promotional materials, mobile and social media content
and documentation), (iv) trade secrets and confidential or proprietary
information or content, and (v) all registrations, applications, renewals, re-
issues, continuations, continuations-in-part, divisions, extensions,
re-examinations and foreign counterparts of any of the foregoing.
 
“Interest” has the meaning assigned thereto in the Restructuring Term Sheet.
 
“IRS” means the United States Internal Revenue Service.
 
“Knowledge of the Company” means the actual knowledge, without any additional
inquiry, of the chief executive officer, chief financial officer or general
counsel of the Company.
 
“Law” means any law (statutory or common), statute, regulation, rule, code or
ordinance enacted, adopted, issued or promulgated by any Governmental Entity.
 
“Lien” means any lease, lien, adverse claim, charge, option, right of first
refusal, servitude, security interest, mortgage, pledge, deed of trust,
easement, encumbrance, restriction on transfer, conditional sale or other title
retention agreement, defect in title, lien or judicial lien as defined in
sections 101(36) and (37) of the Bankruptcy Code or other restrictions of a
similar kind.


9

--------------------------------------------------------------------------------

“Management Incentive Plan” has the meaning assigned thereto in the RSA and
Restructuring Term Sheet.
 
“Material Adverse Effect” means any Event that has had or would reasonably be
expected to have a material adverse effect on (i) the business, assets,
liabilities, finances, properties, results of operations, or condition
(financial or otherwise) of the Company and its Subsidiaries, in each case taken
as a whole, excluding any effect resulting from those events typically resulting
from the filing of, or emergence from, Chapter 11 Proceedings or the
announcement thereof; or (ii) the ability of the Company and its Subsidiaries to
perform their obligations under, or to consummate the transactions contemplated
by, this Agreement, in each case with respect to clauses (i) and (ii) above
except to the extent such Event results from, arises out of, or is attributable
to, the following (either alone or in combination) (A) any change in global,
national or regional political conditions (including acts of terrorism or war)
or in the general business, market, financial or economic conditions affecting
the industries, regions and markets in which the Company and its Subsidiaries
operate; (B) any changes in applicable Law or GAAP, or in the interpretation or
enforcement thereof; (C) the execution, announcement or performance of this
Agreement, the Plan, the RSA, the Registration Rights Agreement, or the
transactions contemplated hereby or thereby (and the departure of any officers
of the Company as a result of the foregoing); (D) changes in the market price or
trading volume of the claims or equity or debt securities of the Company or any
of its Subsidiaries (but not the underlying facts giving rise to such changes
unless such facts are otherwise excluded pursuant to the clauses contained in
this definition); (E) the filing or pendency of the Chapter 11 Proceedings or
actions taken in connection with the Chapter 11 Proceedings that are directed by
the Bankruptcy Court and made in compliance with the Bankruptcy Code; or (F)
national emergencies or natural disasters; provided, that the exceptions set
forth in clauses (A), (B) and (F) shall not apply to the extent that such Event
is materially and disproportionately adverse to the Company and its
Subsidiaries, taken as a whole, as compared to other companies in the industries
in which the Company and its Subsidiaries operate.
 
“Material Entity” means the Company and any Subsidiary of the Company that is a
“significant subsidiary” as defined in Rule 1-02(w) of Regulation S-X.
 
“Materials of Environmental Concern” means any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products, polychlorinated
biphenyls, urea-formaldehyde insulation, asbestos, pollutants, contaminants,
radioactive substances, and any other substances of any kind, that are regulated
pursuant to or could give rise to liability under any Environmental Law.
 
“New Common Stock” has the meaning assigned thereto in the Restructuring Term
Sheet.


10

--------------------------------------------------------------------------------

“New Organizational Documents” means the organizational documents of the
Reorganized Debtors, including, without limitation, the Certificate of
Incorporation and Reorganized Legacy Reserves’ bylaws, a stockholders’ agreement
to be entered into by and among Reorganized Legacy Reserves and certain
stockholders of the Company and a registration rights agreement to be entered
into by Reorganized Legacy, in each case, in form and substance reasonably
acceptable to the Debtors and the Required Backstop Parties.
 
“Noteholders” has the meaning assigned thereto in the Restructuring Term Sheet.
 
“Notes Claims” has the meaning assigned thereto in the Restructuring Term Sheet.
 
“Oil and Gas Leases” means those leases, subleases, licenses, concessions and
other agreements, as amended, modified or restated, pursuant to which the
Company or one of its Subsidiaries holds a leasehold or subleasehold estate in,
or is granted the right to use or occupy, any land, buildings, structures,
improvements, fixtures or other interest in real property, pipelines or
processing plants used in the Company’s or its Subsidiaries’ business, which is
related to the oil and gas industry.
 
“Order” means any judgment, order, award, injunction, writ, permit, license or
decree of any Governmental Entity or arbitrator of applicable jurisdiction.
 
“Owned Real Property” means all real property and interests in real property
owned, in whole or in part, directly or indirectly by the Company and its
Subsidiaries, together with all buildings, fixtures and improvements now or
subsequently located thereon, and all appurtenances thereto; provided that Owned
Real Property shall not include Oil and Gas Leases.
 
“Per Share Price” means an amount that shall be determined in accordance with
the Restructuring Term Sheet.
 
“Permitted Liens” means (i) Liens for Taxes that (A) are not due and payable or
(B) are being contested in good faith by appropriate proceedings and for which
adequate reserves have been made with respect thereto; (ii) mechanics liens and
similar liens for labor, materials or supplies provided with respect to any
Owned Real Property, Oil and Gas Leases or personal property incurred in the
ordinary course of business consistent with past practice and as otherwise not
prohibited under this Agreement, for amounts that do not materially detract from
the value of, or materially impair the use of, any of the Owned Real Property or
personal property of the Company or any of its Subsidiaries; (iii) zoning,
building codes and other land use Laws regulating the use or occupancy of any
Owned Real Property or the activities conducted thereon that are imposed by any
Governmental Entity having jurisdiction over such real property; provided that
no such zoning, building codes and other land use Laws prohibit the use or
occupancy of such Owned Real Property; (iv) easements, covenants, conditions,
restrictions and other similar matters affecting title to any Owned Real
Property or Oil and Gas Leases and other title defects that do not or would not
materially impair the use or occupancy of such real property or the operation of
the Company’s or any of its Subsidiaries’ business; (v) contractual Liens which
arise in the ordinary course of business under joint operating agreements and
other agreements which are usual and customary in the oil and gas industry, and
which do not materially detract from the value of, or materially impair the use
of, any of the Oil and Gas Leases; (vi) from and after the occurrence of the
Effective Date, Liens granted in connection with the Emergence Credit
Facilities; and (vii) Liens that, pursuant to the Confirmation Order, will not
survive beyond the Effective Date.


11

--------------------------------------------------------------------------------

“Person” means an individual, firm, corporation (including any non-profit
corporation), partnership, limited liability company, joint venture, associate,
trust, Governmental Entity or other entity or organization.
 
“Petition Date” means the date on which the Bankruptcy Cases are commenced.
 
“Plan” means the Plan of Reorganization of Legacy Reserves Inc., et al.,
pursuant to Chapter 11 of the Bankruptcy Code, as may be amended altered,
amended, modified, or supplemented from time to time.
 
“Plan Sponsor” means certain funds managed or advised by GSO Capital Partners LP
and its affiliates.
 
“Plan Supplement” has the meaning assigned thereto in the Restructuring Term
Sheet.
 
“Post-Effective Date Business” means the businesses, assets and properties of
the Company and its Subsidiaries, taken as a whole, as of the Effective Date
after giving effect to the transactions contemplated by the Plan, as described
in the Disclosure Statement.
 
“Purchase Price” means an amount equal to the product of the Unsubscribed Shares
to be purchased by the applicable Backstop Parties and the Per Share Price.
 
“Real Property Leases” means those leases, subleases, licenses, concessions and
other agreements, as amended, modified or restated, pursuant to which the
Company or one of its Subsidiaries holds a leasehold or subleasehold estate in,
or is granted the right to use or occupy, any land, buildings, structures,
improvements, fixtures or other interest in real property used in the Company’s
or its Subsidiaries’ business; provided that Real Property Leases shall not
include Oil and Gas Leases.
 
“Reallocation Percentage” means, with respect to any Backstop Party, the
percentage set forth opposite such Backstop Party’s name under the column titled
“Reallocation Percentage” on Schedule 1 (as it may be amended, supplemented or
otherwise modified from time to time in accordance with this Agreement).
 
“Related Fund” means with respect to any Person, an Affiliate or any fund,
account or investment vehicle that is controlled, managed, advised or
sub-advised by such Person, an Affiliate or the same investment manager, advisor
or sub-advisor as such Person or an Affiliate of such investment manager,
advisor or sub-advisor.
 
“Related Party” means, with respect to any Person, (i) any former, current or
future director, officer, agent, Representative, Affiliate, employee, general or
limited partner, member, manager or stockholder of such Person and (ii) any
former, current or future director, officer, agent, Representative, Affiliate,
employee, general or limited partner, member, manager or stockholder of any of
the foregoing, in each case solely in their respective capacity as such.


12

--------------------------------------------------------------------------------

“Reorganized Legacy Reserves” has the meaning assigned thereto in the
Restructuring Term Sheet.
 
“Representatives” means, with respect to any Person, such Person’s directors,
officers, managers, employees, agents, investment bankers, attorneys,
accountants, advisors and other representatives.
 
“Required Backstop Parties” means the Backstop Parties (other than any
Defaulting Backstop Parties) holding at least fifty-one percent (51.0%) of the
aggregate Backstop Commitment Percentages held by all of the Backstop Parties
(excluding any Defaulting Backstop Parties); provided that for purposes of this
definition, each such Backstop Party shall be deemed to hold the Backstop
Commitment Percentages held by such Backstop Party’s Related Funds.
 
“Required Supporting Creditors” has the meaning assigned thereto in the
Restructuring Term Sheet.
 
“Restructuring Term Sheet” has the meaning assigned thereto in the preamble.
 
“Restructuring Transactions” has the meaning assigned thereto in the
Restructuring Term Sheet.
 
“Rights Offering Amount” means an amount equal to $66,500,000.
 
“Rights Offering” means the rights offering that may be conducted by the Company
on the terms reflected in the Restructuring Term Sheet pursuant to the Rights
Offering Procedures.
 
“Rights Offering Expiration Time” means the time and the date on which the
rights offering subscription form must be duly delivered to the Rights Offering
Subscription Agent in accordance with the Rights Offering Procedures, together
with the applicable purchase price therefore.
 
“Rights Offering Participants” means those Persons who duly subscribe for Rights
Offering Shares in accordance with the Rights Offering Procedures.
 
“Rights Offering Procedures” means the procedures with respect to the Rights
Offering that are approved by the Bankruptcy Court pursuant to the Disclosure
Statement Order and shall be in form and substance reasonably acceptable to the
Debtors and the Required Backstop Parties.
 
“Rights Offering Shares” means the shares of New Common Stock that may be
offered in the Rights Offering pursuant to the terms of the Rights Offering
Procedures.
 
“Rights Offering Subscription Agent” means the agent described in the Rights
Offering Procedures.
 
“Sarbanes-Oxley Act” means the Sarbanes-Oxley Act of 2002, as amended.
 
“SEC” means the U.S. Securities and Exchange Commission.


13

--------------------------------------------------------------------------------

“Securities Act” means the Securities Act of 1933, as amended.
 
“Sponsor Backstop Parties” means GSO Capital Partners LP and its affiliates that
are parties to the Sponsor Backstop Commitment Agreement.
 
“Sponsor Backstop Commitment Agreement” means that certain Backstop Commitment
Agreement dated as of June 13, 2019 among Legacy Reserves Inc. and GSO Capital
Partners LP and its affiliates that are parties thereto.
 
“Subscription Rights” means the subscription rights distributed pursuant to the
Rights Offering, if any, in accordance with the Rights Offering Procedures.
 
“Subsidiary” means, with respect to any Person, any corporation, partnership,
joint venture or other legal entity as to which such Person (either alone or
through or together with any other subsidiary or Affiliate), (i) owns, directly
or indirectly, more than fifty percent (50%) of the stock or other equity
interests, (ii) has the power to elect a majority of the board of directors or
similar governing body or (iii) has the power to direct, or otherwise control,
the business and policies thereof.
 
“Takeover Statute” means any restrictions contained in any “fair price,”
“moratorium,” “control share acquisition,” “business combination” or other
similar anti-takeover statute or regulation.
 
“Tax Proceeding” means any audit, assessment of Taxes, pre-filing agreement,
other examination by any Governmental Entity, proceeding, appeal of a proceeding
or litigation relating to Taxes, whether administrative or judicial, including
proceedings relating to competent authority determinations.
 
“Taxes” means all taxes, assessments, duties, levies or other mandatory
governmental charges paid to a Governmental Entity, including all federal,
state, local, foreign and other income, franchise, profits, gross receipts,
capital gains, capital stock, transfer, property, sales, use, value-added,
occupation, excise, severance, windfall profits, stamp, payroll, social
security, withholding and other taxes, assessments, duties, levies or other
mandatory governmental charges of any kind whatsoever paid to a Governmental
Entity (whether payable directly or by withholding and whether or not requiring
the filing of a Tax Return), all estimated taxes, deficiency assessments,
additions to tax, penalties and interest thereon and shall include any liability
for such amounts as a result of being a member of a combined, consolidated,
unitary or affiliated group.
 
“Transfer” means directly or indirectly (including through derivatives, options,
swaps, pledges, forward sales or other transactions in which any Person receives
the right to own or acquire any current or future direct or indirect beneficial,
economic or legal interest) sell, transfer, assign, pledge, hypothecate,
participate, donate or otherwise encumber or dispose of.
 
“Unlegended Shares” means any shares of New Common Stock acquired by the
Backstop Parties and their respective Affiliates and Related Funds pursuant to
this Agreement and the Plan, including all shares issued to the Backstop Parties
and their respective Affiliates in connection with the Rights Offering, that do
not require, or are no longer subject to, the Legend.


14

--------------------------------------------------------------------------------

“Unsubscribed Shares” means the Rights Offering Shares that have not been duly
purchased by Rights Offering Participants in accordance with the Rights Offering
Procedures and Plan.
 
Section 1.02     Additional Defined Terms. In addition to the terms defined in
Section 1.01, additional defined terms used herein shall have the respective
meanings assigned thereto in the Sections indicated in the table below.
 
Defined Term
Section                          
Agreement
Preamble
Applicable Consent
Section 4.07
Backstop Commitment
Section 2.02
Backstop Escrow Account
Section 2.04(a)
Backstop Fee
Section 3.01
Backstop Party
Preamble
Backstop Party Replacement
Section 2.03(a)
Backstop Party Replacement Period
Section 2.03(a)
Bankruptcy Code
Recitals
Bankruptcy Court
Recitals
BCA Consummation Approval Order
Recitals
Chapter 11 Proceedings
Recitals
Closing
Section 2.05(a)
Closing Date
Section 2.05(a)
Company
Preamble
Confirmation Order
Recitals
Debtor
Recitals
Employee Representatives
Section 4.15(a)
Environmental Laws
Section 4.20(a)
Environmental Permits
Section 4.20(c)
Escrow Agreement
Section 2.04(b)
Expense Reimbursement
Section 3.03(a)
Filing Party
Section 6.04(b)
Financial Reports
Section 6.05(a)
Financial Statements
Section 4.09
Funding Amount
Section 2.04(a)
Funding Deadline
Section 2.04(a)
Funding Notice
Section 2.04(a)
GAAP
Section 4.09
Indemnified Claim
Section 8.02
Indemnified Person
Section 8.01
Indemnifying Party
Section 8.01
Joinder Agreement
Section 2.06(b)
Joint Filing Party
Section 6.04(c)
Legal Proceedings
Section 4.14
Legend
Section 6.13
Losses
Section 8.01
Material Contract
Section 4.25(a)



15

--------------------------------------------------------------------------------

Money Laundering Laws
Section 4.27
Multiemployer Plan
Section 4.22(b)
New Purchaser
Section 2.06(c)
Non-Waiving Backstop Parties
Section 7.02
Outside Date
Section 9.01(e)
Party
Preamble
Permitted Backstop Commitment Transferee
Section 2.06(c)
Petition Date
Recitals
Registration Rights Agreement
Section 6.09
Replacing Backstop Parties
Section 2.03(a)
Restructuring Term Sheet
Recitals
RSA
Recitals
Sponsor Participation Amount
Section 2.02(b)
Tax Returns
Section 4.21(a)
Transaction Agreements
Section 4.02(a)
U.S. Benefit Plans
Section 4.22(a)
Waiving Backstop Parties
Section 7.02



Section 1.03     Construction. In this Agreement, unless the context otherwise
requires:
 
(a)           references to Articles, Sections, Exhibits and Schedules are
references to the articles and sections or subsections of, and the exhibits and
schedules attached to, this Agreement;
 
(b)           the descriptive headings of the Articles and Sections of this
Agreement are inserted for convenience only, do not constitute a part of this
Agreement and shall not affect in any way the meaning or interpretation of this
Agreement;
 
(c)           references in this Agreement to “writing” or comparable
expressions include a reference to a written document transmitted by means of
electronic mail in portable document format (.pdf), facsimile transmission or
comparable means of communication;
 
(d)           words expressed in the singular number shall include the plural
and vice versa; words expressed in the masculine shall include the feminine and
neuter gender and vice versa;
 
(e)           the words “hereof,” “herein,” “hereto” and “hereunder,” and words
of similar import, when used in this Agreement, shall refer to this Agreement as
a whole, including all Exhibits and Schedules attached to this Agreement, and
not to any provision of this Agreement;
 
(f)            the term this “Agreement” shall be construed as a reference to
this Agreement as the same may have been, or may from time to time be, amended,
modified, varied, novated or supplemented;
 
(g)            “include,” “includes” and “including” are deemed to be followed
by “without limitation” whether or not they are in fact followed by such words;
 
(h)           references to “day” or “days” are to calendar days;


16

--------------------------------------------------------------------------------

(i)            references to “the date hereof” means as of the date of this
Agreement;
 
(j)            unless otherwise specified, references to a statute means such
statute as amended from time to time and includes any successor legislation
thereto and any rules or regulations promulgated thereunder in effect from time
to time; and
 
(k)           references to “dollars” or “$” are to United States of America
dollars.
 
ARTICLE 2
BACKSTOP COMMITMENT
 
Section 2.01     The Rights Offering. On and subject to the terms and conditions
hereof, including entry of the BCA Approval Order, and the BCA Consummation
Approval Order by the Bankruptcy Court, the Company shall conduct the Rights
Offering pursuant to and in accordance with the Rights Offering Procedures, this
Agreement and the Plan. Upon request from the Required Backstop Parties from
time to time prior to the Rights Offering Expiration Time (and any permitted
extensions thereto), the Company shall notify, or cause the Rights Offering
Subscription Agent to notify, the Backstop Parties of the aggregate number of
Subscription Rights known by the Company or the Rights Offering Subscription
Agent to have been exercised pursuant to the Rights Offering as of the most
recent practicable time before such request.
 
Section 2.02     The Backstop Commitment. (a) Subject to Section 2.02(b) and
Section 2.06, on and subject to the terms and conditions hereof, including entry
of the BCA Approval Order and BCA Consummation Approval Order by the Bankruptcy
Court, each Backstop Party hereby agrees, severally and not jointly, to fully
exercise all Subscription Rights that are issued to it pursuant to the Rights
Offering and duly purchase all Rights Offering Shares issuable to it pursuant to
such exercise, in accordance with the Rights Offering Procedures and the Plan;
provided that any Defaulting Backstop Party shall be liable to each
non-Defaulting Backstop Party, the Company and Reorganized Legacy Reserves as a
result of any breach of its obligations hereunder. On and subject to the terms
and conditions hereof, including entry of the Confirmation Order, each Backstop
Party agrees, severally and not jointly, to purchase, and Reorganized Legacy
Reserves shall sell to such Backstop Party, on the Closing Date for the
applicable aggregate Per Share Price, the number of Unsubscribed Shares equal to
(x) such Backstop Party’s Backstop Commitment Percentage multiplied by (y) the
aggregate number of Unsubscribed Shares (such obligation to purchase, the
“Backstop Commitment”), rounded among the Backstop Parties solely to avoid
fractional shares as the Required Backstop Parties may determine (provided that
in no event shall such rounding reduce the aggregate commitment of any Backstop
Party).


17

--------------------------------------------------------------------------------

(b)            The Sponsor Backstop Parties shall receive, and shall commit to
exercise, Subscription Rights for $10,200,000 of Rights Offering Shares in the
Rights Offering (the “Sponsor Participation Amount”), which amount shall be
reserved for and allocated to the Sponsor Backstop Parties and shall not be
subject to reduction for any reason for so long as such Sponsor Backstop Parties
continue to hold at least the minimum amount of Notes Claims that would
otherwise entitle them to receive such number of Participation Rights if such
rights were allocated to Noteholders on a pro rata basis by Notes Claims;
provided that, to the extent that the amount of Notes Claims held by the Sponsor
Backstop Parties decreases below the minimum amount of Notes Claims that would
entitle the Sponsor Backstop Parties to receive the full Sponsor Participation
Amount, the Sponsor Participation Amount shall be proportionally reduced by the
amount of any such decrease. Notwithstanding anything in this Agreement to the
contrary, the maximum aggregate amount that the Plan Sponsor (together with any
permitted transferee of the Plan Sponsor’s Backstop Commitment that is a Related
Fund) shall be permitted to acquire in respect of the Rights Offering Shares and
Unsubscribed Shares cumulatively at the Per Share Price shall be an amount equal
to the Sponsor Participation Amount. To the extent that the Plan Sponsor
(together with any permitted transferee of the Plan Sponsor’s Backstop
Commitment or other rights or obligations under this Agreement) would otherwise
be required to purchase Unsubscribed Shares pursuant to the terms of its
Backstop Commitment, then each other Backstop Party shall be obligated to
purchase pursuant to its Backstop Commitment (at the same Per Share Price), and
Reorganized Legacy Reserves shall sell to each such Backstop Party, the number
of Unsubscribed Shares equal to (x) the Unsubscribed Shares which would have
caused the Plan Sponsor (together with any permitted transferee of the Plan
Sponsor’s Backstop Commitment or other rights or obligations under this
Agreement) to fund in excess of the Sponsor Participation Amount in the
aggregate multiplied by (y) such Backstop Party’s Reallocation Percentage,
rounded among the Backstop Parties solely to avoid fractional shares as the
Required Backstop Parties may determine.
 
Section 2.03     Backstop Party Default. (a)  Upon the occurrence of a Backstop
Party Default, the Backstop Parties (other than any Defaulting Backstop Party)
shall have the right, but shall not be obligated to, within five (5) Business
Days after receipt of written notice from the Company to all Backstop Parties of
such Backstop Party Default (which notice shall be given promptly following the
occurrence of such Backstop Party Default) (such five (5) Business Day period,
the “Backstop Party Replacement Period”) to make arrangements for one or more of
the Backstop Parties (other than the Defaulting Backstop Party) to purchase all
or any portion of the Available Shares (such purchase, a “Backstop Party
Replacement”) on the terms and subject to the conditions set forth in this
Agreement and in such amounts based upon the applicable Backstop Commitment
Percentage of any such Backstop Parties or as may otherwise be agreed upon by
all of the Backstop Parties electing to purchase all or any portion of the
Available Shares (such Backstop Parties, the “Replacing Backstop Parties”). Any
such Available Shares purchased by a Replacing Backstop Party shall be included
in the determination of (x) the Unsubscribed Shares of such Replacing Backstop
Party for all purposes hereunder and (y) the Backstop Commitment Percentage of
such Backstop Party for the purposes of the Backstop Fee. If a Backstop Party
Default occurs, the Outside Date shall be delayed only to the extent necessary
to allow for the Backstop Party Replacement to be completed within the Backstop
Party Replacement Period. If a Backstop Party is or becomes a Defaulting
Backstop Party, it shall not be entitled to the Backstop Fee.
 
(b)           Nothing in this Agreement shall be deemed to require a Backstop
Party to purchase more than its Backstop Commitment Percentage.
 
(c)            For the avoidance of doubt, notwithstanding anything to the
contrary set forth in Section 9.02 but subject to Section 10.10, no provision of
this Agreement shall relieve any Defaulting Backstop Party from liability
hereunder in connection with such Defaulting Backstop Party’s Backstop Party
Default. Such Defaulting Backstop Party will be liable to the non-defaulting
Parties for money damages and/or specific performance as set forth in Section
10.09.


18

--------------------------------------------------------------------------------

Section 2.04     Backstop Escrow Account Funding. (a)  Funding Notice. Subject
to Section 2.02(b), at least twelve (12) Business Days before the Funding
Deadline (as defined below), the Company shall deliver to each Backstop Party,
or cause the Rights Offering Subscription Agent to deliver to each Backstop
Party, a written notice (the “Funding Notice”) of (i) the number of Rights
Offering Shares elected to be purchased by the Rights Offering Participants (the
“Subscribed Shares”) and the aggregate purchase price therefor; (ii) the
aggregate number of Unsubscribed Shares, if any, and the aggregate Purchase
Price therefor; (iii) the number of Unsubscribed Shares (based upon such
Backstop Party’s Backstop Commitment Percentage) to be issued and sold by the
Company to such Backstop Party and the Purchase Price therefor as well as the
Subscribed Shares to be purchased by such Backstop Party and the purchase price
therefore (in aggregate, the “Funding Amount”); (iv) wire instructions for a
segregated escrow account to which such Backstop Party shall deliver the Funding
Amount (the “Backstop Escrow Account”); and (v) an estimate of the deadline for
delivery of the Funding Amount, which deadline shall be no earlier than five (5)
Business Days before the expected Effective Date (the “Funding Deadline”). The
Company and the Rights Offering Subscription Agent shall promptly provide any
written backup, information and documentation relating to the information
contained in the Funding Notice as any Backstop Party may reasonably request.
 
(b)           Backstop Escrow Account Funding. No later than the Funding
Deadline, each Backstop Party shall deliver and pay its Funding Amount by wire
transfer in immediately available funds in U.S. dollars into the Backstop Escrow
Account in satisfaction of such Backstop Party’s Backstop Commitment. The
Backstop Escrow Account shall be established with an escrow agent reasonably
acceptable to the Backstop Parties and the Company pursuant to an escrow
agreement (the “Escrow Agreement”) in form and substance reasonably acceptable
to the Required Backstop Parties and the Company. The funds held in the Backstop
Escrow Account shall be released, and each Backstop Party shall receive from the
Backstop Escrow Account the cash amount actually funded to the Backstop Escrow
Account by such Backstop Party promptly following (i) the termination of this
Agreement in accordance with its terms and (ii) the Outside Date if, by such
date, the Closing Date has not occurred.
 
Section 2.05     Closing. (a)  Subject to Article 7, unless otherwise mutually
agreed in writing between the Company and the Required Backstop Parties, the
closing of the Backstop Commitments (the “Closing”) shall take place via
electronic exchange of closing documents and signature pages on date on which
all of the conditions set forth in Article 7 shall have been satisfied or waived
in accordance with this Agreement (other than conditions that by their terms are
to be satisfied at the Closing, but subject to the satisfaction or waiver of
such conditions). The date on which the Closing actually occurs shall be
referred to herein as the “Closing Date.”
 
(b)           At the Closing, the Company and the Backstop Parties shall deliver
a joint written instruction to the Escrow Agent authorizing the release of the
funds held in the Backstop Escrow Account as set forth and in accordance with
the terms of the Escrow Agreement, Section 6.13 and the Plan.


19

--------------------------------------------------------------------------------

(c)           At the Closing, issuance of the New Common Stock will be made by
the Company to the account of each Backstop Party (or to such other accounts as
any Backstop Party may designate in accordance with this Agreement) against
payment of the aggregate purchase price therefor of such Backstop Party. The
entry of any New Common Stock to be delivered pursuant to this Section 2.05(c)
into the account of a Backstop Party (or its designee) pursuant to the Company’s
book entry procedures and delivery to such Backstop Party (or its designee) of
an account statement reflecting the book entry of such New Common Stock shall be
deemed delivery of such New Common Stock for purposes of this Agreement.
Notwithstanding anything to the contrary in this Agreement, all New Common Stock
will be delivered with all issue, stamp, transfer, sales and use, or similar
transfer Taxes or duties that are due and payable (if any) in connection with
such delivery duly paid by the Company.
 
Section 2.06      Designation and Assignment Rights.
 
(a)           Each Backstop Party shall have the right to designate by written
notice to the Company no later than two (2) Business Days prior to the Closing
Date that some or all of the New Common Stock that it is obligated to purchase
hereunder be issued in the name of, and delivered to, one or more of its Related
Funds upon receipt by the Company of payment therefor in accordance with the
terms hereof, which notice of designation shall (i) be addressed to the Company
and signed by such Backstop Party and each Related Fund, (ii) specify the number
of shares of New Common Stock to be delivered to or issued in the name of such
Related Fund and (iii) contain a confirmation by such Related Fund of the
accuracy of the representations set forth in Article 5 as applied to such
Related Fund; provided that no such designation pursuant to this Section 2.06(a)
shall relieve such Backstop Party from its funding obligations under this
Agreement.
 
(b)            Each Backstop Party shall have the right to Transfer all or any
portion of its Backstop Commitment to a Related Fund; provided that (i) such
Backstop Party and Related Fund agree in a writing addressed to the Company that
such Related Fund shall purchase such portion of such Backstop Party’s Backstop
Commitment; (ii) each Backstop Party confirms in writing its good faith belief
that all of the representations and warranties in Article 5 are accurate with
respect to such Related Fund; and (iii) such Related Fund executes a joinder
agreement substantially in the form attached hereto as Exhibit A (the “Joinder
Agreement”) and delivers an executed copy thereof to the Company; provided that
no such Transfer pursuant to this Section 2.06(b) shall relieve such Backstop
Party from its funding obligations under this Agreement if such Related Fund
fails to fund hereunder.
 
(c)            Each Backstop Party shall have the right to Transfer to any
Person that is not an existing Backstop Party or Related Fund (each of the
Persons to whom a Transfer is made, a “New Purchaser”) either (i) all or any
portion of its Backstop Commitment; provided that (A) such Transfer shall have
been consented to by the Required Backstop Parties and the Company (in each
case, such consent shall not be unreasonably withheld or conditioned and shall
be deemed to have been given after two (2) Business Days following notification
in writing to the Company of a proposed Transfer by such Backstop Party), and
(B) such New Purchaser executes a Joinder Agreement and delivers an executed
copy thereof to the Company (any Related Fund party as described in Section
2.06(b) and/or New Purchaser as described in this Section 2.06(c)(i) that
executes and delivers such Joinder Agreement shall be referred to as a
“Permitted Backstop Commitment Transferee”) or (ii) all or any portion of its
obligation to fund the purchase of the Unsubscribed Shares (the “Funding
Obligation” and, for the avoidance of doubt, which Transfer shall not include
the Backstop Commitment) pursuant to documentation that is reasonably
satisfactory to both the Backstop Party effecting such Transfer and the Company;
provided that no Backstop Party effecting a Transfer of the Funding Obligation
pursuant to this Section 2.06(c)(ii) shall be relieved, released or novated from
its obligations under this Agreement until such New Purchaser has actually
funded all or any portion of the Funding Obligation so transferred into the
Backstop Escrow Account.


20

--------------------------------------------------------------------------------

(d)            Each Backstop Party, severally and not jointly, agrees that it
will not, directly or indirectly, assign or otherwise Transfer, at any time
prior to the Closing Date or earlier termination of this Agreement in accordance
with its terms, any of its rights and obligations under this Agreement to any
Person other than in accordance with Sections 2.03, 2.06(a), 2.06(b), 2.06(c),
7.02, 10.07. After the Closing Date, nothing in this Agreement shall limit or
restrict in any way any Backstop Party’s ability to Transfer any of its shares
of New Common Stock or any interest therein; provided that any such Transfer
shall be made pursuant to an effective registration statement under the
Securities Act or an exemption from the registration requirements thereunder and
pursuant to applicable securities Laws.
 
ARTICLE 3                          
BACKSTOP FEE AND EXPENSE REIMBURSEMENT
 
Section 3.01     Fees Payable by the Company. Subject to Section 3.02, as
consideration for the Backstop Commitment and the other agreements of the
Backstop Parties in this Agreement, the Debtors shall pay or cause to be paid a
nonrefundable aggregate fee in an amount equal to 6.0% of the Rights Offering
Amount, calculated in accordance with Section 3.02 to the Backstop Parties
(including any Replacing Backstop Party, but excluding any Defaulting Backstop
Party) or their designees based upon their respective Backstop Commitment
Percentages on the date hereof (the “Backstop Fee”).
 
The provisions for the payment of the Backstop Fee and Expense Reimbursement,
and the indemnification provided herein, are an integral part of the
transactions contemplated by this Agreement and without these provisions the
Backstop Parties would not have entered into this Agreement, and the Backstop
Fee and Expense Reimbursement shall constitute allowed administrative expenses
of the Debtors’ estates under Sections 503(b) and 507 of the Bankruptcy Code.
The Backstop Fee shall be payable in New Common Stock and shall be fully earned
upon the execution of this Agreement.
 
For the avoidance of doubt, the Backstop Commitment Percentage of the Sponsor
Backstop Parties is 15.33% in aggregate as set forth on Schedule 1 and,
accordingly, the Sponsor Backstop Parties are entitled to the corresponding
percentage of the Backstop Fee (i.e., 15.33% of 6.0% of the Rights Offering
Amount, or $612,000).
 
Section 3.02      Payment of Fees. The Backstop Fee shall be fully earned,
indefeasible, nonrefundable and non-avoidable upon entry of the BCA Approval
Order and shall be paid by the Debtors, free and clear of any withholding or
deduction for any applicable Taxes, on the Closing Date. For the avoidance of
doubt, to the extent payable in accordance with the terms of this Agreement, the
Backstop Fee will be payable regardless of the number of Unsubscribed Shares (if
any) actually purchased. Payment of the Backstop Fee shall be made as and when
due and payable in New Common Stock. The Backstop Fee shall, pursuant to the BCA
Approval Order, constitute allowed administrative expenses of the Debtors’
estates under sections 503(b) and 507 of the Bankruptcy Code. Except as provided
for in Section 2.03, the Backstop Fee shall be nonrefundable and non-avoidable
if and when paid.
 
21

--------------------------------------------------------------------------------

Section 3.03      Expense Reimbursement.
 
(a)       Until the earlier to occur of (x) the Closing and (y) the termination
of this Agreement in accordance with its terms, the Debtors agree to pay in
accordance with Section 3.03(b): (A) the fees and expenses (including reasonable
travel costs and expenses) of Davis Polk & Wardwell LLP, Houlihan Lokey Capital,
Inc., and Rapp & Krock, PC, in each case that have been and are actually
incurred in connection with (x) the negotiation, preparation and implementation
of the Transaction Agreements and the other agreements and transactions
contemplated thereby and (y) the Restructuring Transactions; and (B) the
reasonable and documented fees and out-of-pocket expenses of the Backstop
Parties relating to this Agreement, in each case, that have been paid or are
payable by the Backstop Parties (such payment obligations set forth in clauses
(A) and (B), collectively, the “Expense Reimbursement”). The Expense
Reimbursement shall, pursuant to the BCA Approval Order, constitute allowed
administrative expenses of the Debtors’ estates under sections 503(b) and 507 of
the Bankruptcy Code.
 
(b)      The Expense Reimbursement accrued through the date on which the BCA
Approval Order is entered shall be paid within ten (10) Business Days of the
Company’s receipt of invoices therefor (and in no event earlier than ten (10)
Business Days after the date on which the BCA Approval Order is entered). The
Expense Reimbursement accrued thereafter shall be payable by the Debtors within
ten (10) Business Days after receipt of monthly invoices therefor; provided that
the Debtors’ final payment shall be made contemporaneously with the Closing or
the termination of this Agreement, as applicable, pursuant to Article 9.  For
the avoidance of doubt, the Expense Reimbursement shall not be payable by the
Debtors in the event of a termination of this Agreement pursuant to Section
9.01(f)(i), and the Backstop Parties shall promptly reimburse the Company for
all Expense Reimbursement paid by the Company prior to any such termination;
provided that for the avoidance of doubt, the Expense Reimbursement shall still
be due and payable to any Backstop Party that shall not have been the cause of
the termination of this Agreement pursuant to Section 9.01(f)(i).
 
ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
 
Except as set forth in the Disclosure Statement, Company Disclosure Schedule or
any Company SEC Document but subject in each case to Section 4.33, the Debtors,
jointly and severally, hereby represent and warrant to the Backstop Parties
(unless otherwise set forth herein, as of the date of this Agreement and as of
the Closing Date) as set forth below:
 
Section 4.01     Organization and Qualification. Each Material Entity is a legal
entity duly organized, validly existing and in good standing (or the equivalent
thereof) under the Laws of its respective jurisdiction of incorporation or
organization and has all requisite power and authority to own, lease and operate
its properties and to carry on its business as currently conducted. Each
Material Entity is duly qualified or licensed and is authorized to do business
and is in good standing (or the equivalent thereof) under the Laws of each other
jurisdiction in which it owns, leases or operates properties or conducts any
business, in each case except to the extent that the failure to be so qualified
or licensed or be in good standing would not have or reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.


22

--------------------------------------------------------------------------------

Section 4.02     Corporate Power and Authority. (a)  The Company has the
requisite corporate power and authority (i) (A) subject to the entry of the BCA
Approval Order, to enter into, execute and deliver this Agreement and to perform
the BCA Approval Obligations and (B) subject to the entry of the Disclosure
Statement Order, the BCA Approval Order, the BCA Consummation Approval Order and
the Confirmation Order, to perform each of its other obligations hereunder and
(ii) subject to the entry of the Confirmation Order, to enter into, execute and
deliver the Registration Rights Agreement and all other agreements to which it
will be a party as contemplated by this Agreement and the Plan (this Agreement,
the Registration Rights Agreement and such other agreements, collectively, the
“Transaction Agreements”) and to perform its obligations under each of the
Transaction Agreements (other than this Agreement). Subject to the receipt of
the foregoing Orders, as applicable, the execution and delivery of this
Agreement and each of the other Transaction Agreements and the consummation of
the transactions contemplated hereby and thereby have been or will be duly
authorized by all requisite corporate action on behalf of the Company, and no
other corporate proceedings on the part of the Company are or will be necessary
to authorize this Agreement or any of the other Transaction Agreements or to
consummate the transactions contemplated hereby or thereby.
 
(b)           Subject to the entry of the Disclosure Statement Order, the BCA
Approval Order, the BCA Consummation Approval Order and the Confirmation Order,
each of the other Debtors has the requisite power and authority (corporate or
otherwise) to enter into, execute and deliver each Transaction Agreement to
which such other Debtor is a party and to perform its obligations thereunder.
Subject to the receipt of the foregoing Orders, as applicable, the execution and
delivery of this Agreement and each of the other Transaction Agreements and the
consummation of the transactions contemplated hereby and thereby have been or
will be duly authorized by all requisite corporate action on behalf of each
other Debtor party thereto, and no other corporate proceedings on the part of
any other Debtor party thereto are or will be necessary to authorize this
Agreement or any of the other Transaction Agreements or to consummate the
transactions contemplated hereby or thereby.
 
(c)           Subject to the entry of the Disclosure Statement Order, the BCA
Approval Order, the BCA Consummation Approval Order, and the Confirmation Order,
each of the Company and the other Debtors has the requisite corporate power and
authority to perform its obligations under the Plan, and has taken all necessary
corporate actions required for the due consummation of the Plan in accordance
with its terms.
 
Section 4.03     Execution and Delivery; Enforceability. Subject to the entry of
the Disclosure Statement Order, the BCA Approval Order, the BCA Consummation
Approval Order and the Confirmation Order, each other Transaction Agreement will
be, duly executed and delivered by the Company and each of the other Debtors
party thereto. Upon entry of the BCA Approval Order, and assuming this Agreement
has been duly authorized, executed and delivered by the Backstop Parties and the
other parties thereto, the BCA Approval Obligations will constitute the valid
and legally binding obligations of the Company and, to the extent applicable,
the other Debtors, enforceable against the Company and, to the extent
applicable, the other Debtors in accordance with their respective terms. Upon
entry of the BCA Approval Order and assuming this Agreement has been duly
authorized, executed and delivered by the Backstop Parties and the other parties
thereto, each of the other obligations hereunder will constitute the valid and
legally binding obligations of the Company and, to the extent applicable, the
other Debtors, enforceable against the Company and, to the extent applicable,
the other Debtors, in accordance with their respective terms.
 
23

--------------------------------------------------------------------------------

Section 4.04     Authorized and Issued Capital Stock.
 
(a)           The shares of New Common Stock to be issued pursuant to the Plan,
including the shares of New Common Stock to be issued in connection with the
consummation of the Rights Offering and pursuant to the terms hereof (including
the Backstop Fee), will, when issued and delivered on the Closing Date, be duly
authorized and validly issued and will be fully paid and non- assessable, and
will not be subject to any Liens (other than Permitted Liens and transfer
restrictions imposed hereunder or by applicable Law or the Registration Rights
Agreement) or any preemptive rights (other than any rights set forth in the Plan
or the New Organizational Documents).
 
(b)           Except as contemplated by the Plan, as of the Closing Date, no
shares of capital stock or other equity securities or voting interest in the
Company will have been issued, reserved for issuance or outstanding.
 
(c)           Except as described in this Section 4.04 and except as set forth
in the Plan, Registration Rights Agreement, the New Organizational Documents,
the Emergence Credit Facilities, the Management Incentive Plan or any employment
agreement entered into in accordance with the Plan, as of the Closing Date,
neither the Company nor any of its Subsidiaries will be party to or otherwise
bound by or subject to any outstanding option, warrant, call, right, security,
commitment, contract, arrangement or undertaking (including any preemptive
right) that (i) obligates the Company or any of its Subsidiaries to issue,
deliver, sell or transfer, or repurchase, redeem or otherwise acquire, or cause
to be issued, delivered, sold or transferred, or repurchased, redeemed or
otherwise acquired, any shares of the capital stock of, or other equity or
voting interests in, the Company or any of its Subsidiaries or any security
convertible or exercisable for or exchangeable into any capital stock of, or
other equity or voting interest in, the Company or any of its Subsidiaries, (ii)
obligates the Company or any of its Subsidiaries to issue, grant, extend or
enter into any such option, warrant, call, right, security, commitment,
contract, arrangement or undertaking, (iii) restricts the transfer of any shares
of capital stock of the Company or any of its Subsidiaries or (iv) relates to
the voting of any shares of capital stock of the Company.
 
Section 4.05     [Reserved].


24

--------------------------------------------------------------------------------

Section 4.06     No Conflict. Assuming the consents described in clauses (i)
through (vi) of Section 4.07 are obtained, the execution and delivery by the
Company and, if applicable, its Subsidiaries of this Agreement, the Plan and the
other Transaction Agreements, the compliance by the Company and, if applicable,
its Subsidiaries with all of the provisions hereof and thereof and the
consummation of the transactions contemplated herein and therein (i) will not
conflict with, or result in a breach, modification or violation of, any of the
terms or provisions of, or constitute a default under (with or without notice or
lapse of time, or both), or result, except to the extent specified in the Plan,
in the acceleration of, or the creation of any Lien under, or cause any payment
or consent to be required under, the Emergence Credit Facilities Agreements and
related documents or any Contract to which the Company or any of its
Subsidiaries will be bound as of the Closing Date after giving effect to the
Plan or to which any of the property or assets of the Company or any of its
Subsidiaries will be subject as of the Closing Date after giving effect to the
Plan, (ii) will not result in any violation of the provisions of the New
Organizational Documents or any of the organization documents of any of the
Company’s Subsidiaries and (iii) will not result in any violation of any Law or
Order applicable to the Company or any of its Subsidiaries or any of their
properties, except, in the cases described in clauses (i) and (iii), for such
conflicts, breaches, modifications, violations or Liens that would not have or
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.
 
Section 4.07     Consents and Approvals. No consent, approval, authorization,
order, registration or qualification of or with any Governmental Entity having
jurisdiction over the Company or any of its Subsidiaries or any of their
respective properties (each an “Applicable Consent”) is required for the
execution and delivery by the Company and, to the extent relevant, its
Subsidiaries of this Agreement, the Plan and the other Transaction Agreements,
the compliance by the Company and, to the extent relevant, its Subsidiaries with
all of the provisions hereof and thereof and the consummation of the
transactions contemplated herein and therein (including compliance by each
Backstop Party with its obligations hereunder and thereunder), except for (i)
the entry of the Disclosure Statement Order, the BCA Approval Order, and the BCA
Consummation Approval Order authorizing the Company to execute and deliver this
Agreement and perform each of its other obligations hereunder, (ii) the entry of
the Confirmation Order, (iii) filings, if any, pursuant to the HSR Act and the
expiration or termination of all applicable waiting periods thereunder or any
applicable notification, authorization, approval or consent under any other
Antitrust Laws in connection with the transactions contemplated by this
Agreement, (iv) the filing of the Certificate of Incorporation with the relevant
state or national agency, and the filing of any other corporate documents with
applicable state filing agencies applicable to the other Debtors, (v) such
consents, approvals, authorizations, registrations or qualifications as may be
required under state securities or “blue sky” laws in connection with the
purchase of the New Common Stock by the Backstop Parties and the Rights Offering
Participants and (vi) any other Applicable Consent the failure of which to
obtain would not have or reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.
 
Section 4.08      Arm’s Length. The Company acknowledges and agrees that (a)
each of the Backstop Parties is acting solely in the capacity of an arm’s length
contractual counterparty to the Company with respect to the transactions
contemplated hereby (including in connection with determining the terms of the
Rights Offering) and not as a financial advisor or a fiduciary to, or an agent
of, the Company or any of its Subsidiaries and (b) no Backstop Party is advising
the Company or any of its Subsidiaries as to any legal, tax, investment,
accounting or regulatory matters in any jurisdiction.


25

--------------------------------------------------------------------------------

Section 4.09      Financial Statements. The consolidated financial statements of
the Company included or incorporated by reference in the Company’s annual and
quarterly reports filed on Forms 10-K and 10-Q by the Company with the SEC as of
and for the fiscal year ended December 31, 2018 and for the interim period ended
March 31, 2019 (collectively, the “Financial Statements”) comply in all material
respects with the applicable requirements of the Securities Act and the Exchange
Act, in each case, present fairly the financial position, results of operations
and cash flows of the Company and its consolidated subsidiaries, taken as a
whole, as of the dates indicated and for the periods specified therein. The
Financial Statements have been prepared in conformity with U.S. generally
accepted accounting principles (“GAAP”) applied on a consistent basis throughout
the periods and at the dates covered thereby (except, in the case of unaudited
interim financial statements, as permitted by Form 10-Q of the SEC).
 
Section 4.10     Disclosure Statement and Company SEC Documents.
 
(a)            The Disclosure Statement as approved by the Bankruptcy Court will
conform in all material respects with Section 1125 of the Bankruptcy Code.
 
(b)           Since December 31, 2018, the Company has filed all required
reports, schedules, forms and statements with the SEC. As of its respective
filing date (and as of the date of any amendment), each of the Company SEC
Documents complied as to form in all material respects with the requirements of
the Securities Act or the Exchange Act applicable to such Company SEC Documents.
 
(c)            As of its filing date (or, if amended or superseded by a filing
prior to the date hereof, on the date of such filing), each Company SEC Document
filed since December 31, 2018 pursuant to the Exchange Act did not contain any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements made therein, in the light of the circumstances
under which they were made, not misleading
 
(d)            Each Company SEC Document that is a registration statement, as
amended or supplemented, if applicable, filed since December 31, 2018 pursuant
to the Securities Act, as of the date such registration statement or amendment
became effective, did not contain any untrue statement of a material fact or
omit to state any material fact required to be stated therein or necessary to
make the statements therein not misleading.
 
(e)            There are no outstanding loans or other extensions of credit made
by the Company or any of its Subsidiaries to any executive officer (as defined
in Rule 3b-7 under the Exchange Act) or director of the Company. The Company has
not, since the enactment of the Sarbanes-Oxley Act, taken any action prohibited
by Section 402 of the Sarbanes-Oxley Act.
 
(f)            There are no securitization transactions and off-balance sheet
arrangements (as defined in Item 303 of Regulation S-K) that existed or were
effected by the Company or its Subsidiaries since December 31, 2018.
 
Section 4.11     No Undisclosed Material Liabilities. Except as set forth in
Schedule 4.11, there are no liabilities or obligations of the Company or any of
its Subsidiaries of any kind whatsoever, whether accrued, contingent, absolute,
determined or determinable, and there is no existing condition, situation or set
of circumstances that would reasonably be expected to result in such a liability
or obligation other than: (i) liabilities or obligations disclosed and provided
for in the Company Balance Sheet or in the notes thereto; (ii) liabilities or
obligations incurred in the ordinary course of business consistent with past
practices since December 31, 2018; and (iii) liabilities or obligations that
would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.  None of the representations and warranties contained
in this Section 4.11 shall be deemed to relate to environmental matters (which
are governed by Section 4.20), employee benefits matters (which are governed by
Section 4.22), employment matters (which are governed by Section 4.15) or tax
matters (which are governed by Section 4.21).


26

--------------------------------------------------------------------------------

Section 4.12     Absence of Certain Changes. From December 31, 2018 to the date
hereof, no Event has occurred or exists that has, had or would reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect. 
None of the representations and warranties contained in this Section 4.12 shall
be deemed to relate to environmental matters (which are governed by Section
4.20), employee benefits matters (which are governed by Section 4.22),
employment matters (which are governed by Section 4.15) or tax matters (which
are governed by Section 4.21).
 
Section 4.13     No Violation; Compliance with Laws. (i) The Company is not in
violation of its charter or bylaws in any material respect and (ii) no
Subsidiary of the Company is in violation of its respective charter or bylaws or
similar organizational document in any material respect. Neither the Company nor
any of its Subsidiaries is or has been at any time since December 31, 2018, in
violation of any Law or Order, except for any such violation that has not and
would not reasonably be expected to have, individually or in  the aggregate, a
Material Adverse Effect.
 
Section 4.14     Legal Proceedings. Other than the Chapter 11 Proceedings, any
adversary proceedings or contested motions commenced in connection therewith and
except as set forth in Section 4.14 of the Company Disclosure Schedule, there
are no notices, claims, complaints, requests for information or legal,
governmental, administrative, judicial or regulatory investigations, audits,
actions, suits, claims, arbitrations, demands, demand letters, notices of
noncompliance or violations, or proceedings (“Legal Proceedings”) pending or
threatened to which the Company or any of its Subsidiaries is a party or to
which any property of the Company or any of its Subsidiaries is the subject that
would reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.  None of the representations and warranties contained
in this Section 4.14 shall be deemed to relate to environmental matters (which
are governed by Section 4.20)
 
Section 4.15     Labor Relations. (a)  There is no labor or employment-related
Legal Proceeding pending or, to the Knowledge of the Company, threatened against
the Company or any of its Subsidiaries, by or on behalf of any of their
respective employees or such employees’ labor organization, works council,
workers’ committee, union representatives or any other type of employees’
representatives appointed for collective bargaining purposes (collectively
“Employee Representatives”), or by any Governmental Entity, that has had or
would reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.


27

--------------------------------------------------------------------------------

(b)           There are no Collective Bargaining Agreements applicable to
persons employed by the Company or any of its Subsidiaries in effect as of the
date of this Agreement as of the date of this Agreement. In addition, there are
no jurisdictions in which the employees of the Company or any of its
Subsidiaries are represented by a works council or similar entity and, to the
Knowledge of the Company, no union organizing efforts or Employee
Representatives’ elections are underway or threatened with respect to any such
employees. There is no strike, lockout, material labor dispute or, to the
Knowledge of the Company, threat thereof, by or with respect to any employees of
the Company or any of its Subsidiaries, and, to the Knowledge of the Company,
there has not been any such action within the past two (2) years. Except as has
not had and would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, neither the Company nor any of its
Subsidiaries is subject to any obligation (whether pursuant to Law or Contract)
to notify, inform and/or consult with, or obtain consent from, any Employee
Representative regarding the transactions contemplated by this Agreement prior
to entering into this Agreement.
 
(c)           Except as set forth in Section 4.15 of the Company Disclosure
Schedule, the Company and each of its Subsidiaries has complied in all respects
with its payment obligations to all employees of the Company and any of its
Subsidiaries in respect of all wages, salaries, fees, commissions, bonuses,
overtime pay, holiday pay, sick pay, benefits and all other compensation,
remuneration and emoluments due and payable to such employees under any Company
Plan or any applicable Collective Bargaining Agreement or Law, except to the
extent that any noncompliance does not constitute or would not reasonably be
expected to constitute, individually or in the aggregate, a Material Adverse
Effect and, for the avoidance of doubt, except for any payments that are not
permitted by the Bankruptcy Court or the Bankruptcy Code.
 
Section 4.16     Intellectual Property.  The Company and its Subsidiaries own or
possess, or can acquire on reasonable terms, all material patents, patent
rights, licenses, inventions, copyrights, know how (including trade secrets and
other unpatented and/or unpatentable proprietary or confidential information,
systems or procedures), trademarks, service marks and trade names currently
employed by them in connection with the business now operated by them except
where the failure to so own or possess would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect, and neither
the Company nor any of its Subsidiaries has received any notice of infringement
of or conflict with asserted rights of others with respect to any of the
foregoing which, singly or in the aggregate, if the subject of an unfavorable
decision, ruling or finding, would reasonably be expected to have a Material
Adverse Effect.
 
Section 4.17     Title to Real and Personal Property. Except as has not had and
would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect:
 
(a)           Real Property. The Company or one of its Subsidiaries, as the case
may be, has good and defensible title to each Owned Real Property, free and
clear of all Liens, except for (i) Liens that are described in (x) the Company
SEC Documents, (y) the Plan or (z) the Disclosure Statement or (ii) Permitted
Liens.
 
(b)           Leased Real Property. All Real Property Leases necessary for the
operation of the Post-Effective Date Business are valid, binding and enforceable
by and against the Company or its relevant Subsidiaries, and, to the Knowledge
of the Company no written notice to terminate, in whole or part, any of such
leases has been delivered to the Company or any of its Subsidiaries (nor, to the
Knowledge of the Company, has there been any indication that any such notice of
termination will be served). Other than as a result of the filing of the Chapter
11 Proceedings, neither the Company nor any of its Subsidiaries nor, to the
Knowledge of the Company, any other party to any material Real Property Lease
necessary for the operation of the Post-Effective Date Business is in default or
breach under the terms thereof except for such instances of default or breach
that do not have and would not reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect.


28

--------------------------------------------------------------------------------

(c)           Personal Property. The Company or one of its Subsidiaries has good
title or, in the case of leased assets, a valid leasehold interest, free and
clear of all Liens, to all of the tangible personal property and assets, except
for (i) Liens that are described in (x) the Company SEC Documents filed prior to
the date hereof, (y) the Plan or (z) the Disclosure Statement or (ii) Permitted
Liens.  None of the representations and warranties contained in this Section
4.17(c) shall be deemed to relate to Oil and Gas Leases (which are governed by
Section 4.36).
 
Section 4.18     No Undisclosed Relationships. No relationship, direct or
indirect, exists between or among the Company or any of its Subsidiaries, on the
one hand, and the directors, officers, or greater than five percent stockholder
of the Company or any of its Subsidiaries, on the other hand, that is required
by the Exchange Act to be described in the Company SEC Documents and that are
not so described in the Company SEC Documents, except for the transactions
contemplated by this Agreement.
 
Section 4.19     Licenses and Permits. The Company and its Subsidiaries possess
all licenses, certificates, permits and other authorizations issued by, and have
made all declarations and filings with, the appropriate Governmental Entities
that are necessary for the ownership or lease of their respective properties and
the conduct of the Post-Effective Date Business, in each case, except as would
not have and would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect. Except as would not have and would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, neither the Company nor any of its Subsidiaries (i) has received
notice of any revocation or modification of any such license, certificate,
permit or authorization or (ii) has any reason to believe that any such license,
certificate, permit or authorization will not be renewed in the ordinary course.
None of the representations and warranties contained in this Section 4.19 shall
be deemed to relate to environmental matters (which are governed by Section
4.20).
 
Section 4.20     Environmental. (a) The Company and its Subsidiaries are, and
have been, in compliance with all applicable Laws relating to the protection of
the environment, natural resources (including wetlands, wildlife, aquatic and
terrestrial species and vegetation) or of human health and safety, or to the
management, use, transportation, treatment, storage, disposal or arrangement for
disposal of Materials of Environmental Concern (collectively, “Environmental
Laws”), except for such noncompliance that would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.
 
(b)            The Company and its Subsidiaries (i) have received, possess and
are in compliance with all permits, licenses, exemptions and other approvals
required of them under applicable Environmental Laws to conduct their respective
businesses as presently conducted (“Environmental Permits”), (ii) are not
subject to any action to revoke, terminate, cancel, limit, amend or appeal any
such Environmental Permits, and (iii) have paid all fees, assessments or
expenses due under any such Environmental Permits, except for such failures to
receive and comply with Environmental Permits, or any such actions, or failure
to pay any such fees, assessments or expenses that would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.


29

--------------------------------------------------------------------------------

(c)           Except with respect to matters that have been fully and finally
settled or resolved, (i) there are no Legal Proceedings under any Environmental
Laws pending or, to the Knowledge of the Company, threatened against the Company
or any of its Subsidiaries, and, to the Knowledge of the Company, there are no
such Legal Proceedings pending against any other Person that would reasonably be
expected to materially adversely affect the Company or any of its Subsidiaries,
and (ii) the Company and its Subsidiaries have not received written notice of
any actual or potential liability of the Company for the investigation,
remediation or monitoring of any Materials of Environmental Concern at any
location, or for any violation of Environmental Laws or Environmental Permits,
where such Legal Proceedings or liability would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.
 
(d)           None of the Company or any of its Subsidiaries has entered into
any consent decree, settlement or other agreement with any Governmental Entity,
and none of the Company or its Subsidiaries is subject to any Order, in either
case relating to any Environmental Laws, Environmental Permits or to Materials
of Environmental Concern, except for such consent decrees, settlements,
agreements or Orders that would not reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect.
 
(e)           There has been no release, disposal or arrangement for disposal of
any Materials of Environmental Concern by the Company or its Subsidiaries at,
from or to any real property currently or, to the Knowledge of the Company,
formerly owned, leased or operated by the Company or its Subsidiaries that would
reasonably be expected to (i) give rise to any liability of the Company or any
of its Subsidiaries under any Environmental Law, or (ii) prevent the Company or
any of its Subsidiaries from complying with applicable Environmental Laws or
Environmental Permits, except for such Legal Proceedings, liability or burden or
non-compliance that would not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect.
 
(f)            Neither the Company nor any of its Subsidiaries has assumed or
retained by Contract or operation of Law any liabilities of any other Person
under Environmental Laws or concerning any Materials of Environmental Concern,
where such assumption or acceptance of responsibility would reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
 
(g)           None of the transactions contemplated under this Agreement will
give rise to any obligations to obtain the consent of or provide notice to any
Governmental Entity under any Environmental Laws or Environmental Permits,
except for such consents or notices the failure of which to obtain or provide as
would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.
 
Section 4.21     Tax Matters. (a) The Company and each of its Subsidiaries have
timely filed or caused to be timely filed (taking into account any applicable
extension of time within which to file) with the appropriate taxing authorities
all material tax returns, statements, forms and reports (including elections,
declarations, disclosures, schedules, estimates and information Tax Returns) for
Taxes (“Tax Returns”) that are required to be filed by, or with respect to, the
Company and its Subsidiaries. The Tax Returns accurately reflect all material
liability for Taxes of the Company and its Subsidiaries, taken as a whole, for
the periods covered thereby.


30

--------------------------------------------------------------------------------

(b)            All material Taxes and Tax liabilities of the Company and its
Subsidiaries shown due under the Tax Returns with respect to the income, assets
or operations of the Company and its Subsidiaries for all taxable years or other
taxable period or portion thereof that end on or before the Closing Date have
been paid in full or will be paid in full pursuant to the Plan or, to the extent
not yet due, have been accrued and fully provided for in accordance with GAAP,
or will be provided for when required under GAAP on the financial statements of
the Company included in the Company SEC Documents.
 
(c)            Except for proofs of claim filed in connection with the Chapter
11 Proceedings, none of the Company and any of its Subsidiaries has received any
written notices from any taxing authority relating to any issue that would,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect on the Company and its Subsidiaries, taken as a whole.
 
(d)            Except as set forth on Schedule 4.21(d), all material Taxes that
the Company and its Subsidiaries (taken as a whole) were (or was) required by
Law to withhold or collect in connection with amounts paid or owing to any
employee, independent contractor, creditor, stockholder or other third party
have been duly withheld or collected, and have been timely paid to the proper
authorities to the extent due and payable.
 
(e)            None of the Company and any of its Subsidiaries has been included
in any “consolidated,” “unitary” or “combined” Tax Return provided for under any
Law with respect to Taxes for any taxable period for which the statute of
limitations has not expired (other than a group of which the Company and/or its
current or past Subsidiaries are or were the only members).
 
(f)            There are no tax sharing, indemnification or similar agreements
in effect as between the Company or any of its Subsidiaries or any predecessor
or Affiliate thereof and any other party (including any predecessors or
Affiliates thereof) under which the Company or any of its Subsidiaries is a
party to or otherwise bound by (other than such agreements (i) that are entered
in the ordinary course of business or (ii) that are not expected to result in a
liability for Taxes that is material to the Company and its Subsidiaries taken
as a whole).
 
(g)            None of the Company and any of its Subsidiaries has been either a
“distributing corporation” or a “controlled corporation” in a distribution
occurring during the last five years in which the parties to such distribution
treated the distribution as one to which Section 355 of the Code is applicable.
 
(h)            There is no outstanding audit, assessment, dispute or claim
concerning any material Tax liability of the Company and its Subsidiaries (taken
as a whole) claimed, pending or raised by an authority in writing, the
resolution of which would reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.
 
31

--------------------------------------------------------------------------------

(i)            There are no material Liens with respect to Taxes upon any of the
assets or properties of the Company and its Subsidiaries (taken as a whole),
other than Permitted Liens.
 
Section 4.22     Company Plans.  (a)  Except as would not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect: (i) each
Company Plan (other than a Foreign Benefit Plan) (such plans, “U.S. Benefit
Plans”) is in compliance with ERISA, the Code, other applicable Laws and its
governing documents; (ii) each U.S. Benefit Plan that is intended to be a
qualified plan under Section 401(a) of the Code has received a favorable
determination letter from the IRS, and, to the Knowledge of the Company, nothing
has occurred that is reasonably likely to result in the loss of the
qualification of such U.S. Benefit Plan under Section 401(a) of the Code or the
imposition of any material liability, penalty or tax under ERISA or the Code;
(iii) no “reportable event,” within the meaning of Section 4043 of ERISA has
occurred or is expected to occur for any U.S. Benefit Plan covered by Title IV
of ERISA other than events as to which the Pension Benefit Guaranty Corporation
by regulation waived the requirement of Section 4043(a) of ERISA that it be
notified within 30 days of the occurrence of such event or as a result of the
Chapter 11 Proceedings; (iv) all contributions required to be made under the
terms of any U.S. Benefit Plan have been timely made or have been (A) reflected
in the financial statements of the Company included in the Company SEC Documents
filed prior to the date hereof or (B) described in the Plan or Disclosure
Statement; and (v) no liability, claim, action, litigation, audit, examination,
investigation or administrative proceeding has been made, commenced or, to the
Knowledge of the Company, threatened in writing with respect to any U.S. Benefit
Plan (other than (A) routine claims for benefits payable in the ordinary course,
(B) otherwise in relation to the Chapter 11 Proceedings or (C) any that,
individually, could not reasonably be expected to result in a liability of the
Company or any of its Subsidiaries in excess of $250,000).
 
(b)            No U.S. Benefit Plan (other than any “multiemployer plan” within
the meaning of Section 3(37) of ERISA (a “Multiemployer Plan”)) subject to
Section 412 of the Code or Section 302 of ERISA has failed to satisfy the
minimum funding standard, within the meaning of Section 412 of the Code or
Section 302 of ERISA, or obtained a waiver of any minimum funding standard and,
within the past six (6) years, no U.S. Benefit Plan covered by Title IV of ERISA
has been terminated and no proceedings have been instituted to terminate or
appoint a trustee under Title IV of ERISA to administer any such Company Plan.
Within the past six (6) years, neither the Company nor any of its Subsidiaries
have incurred any unsatisfied liability under Title IV of ERISA or Section 412
of the Code or Section 302 of ERISA by reason of being treated as a single
employer together with any other Person under Section 4001 of ERISA or Section
414 of the Code.
 
(c)            Within the past six (6) years, the Company and its Subsidiaries
have not incurred any withdrawal liability with respect to a Multiemployer Plan
under Subtitle E of Title IV of ERISA that has not been satisfied in full, and,
to the Knowledge of the Company, no condition or circumstance exists that
presents a reasonable risk of the occurrence of any other withdrawal from or the
partition, termination, or insolvency of any such Multiemployer Plan.
 
(d)            No U.S. Benefit Plan provides for post-employment or retiree
health, life insurance or other welfare benefits, except for (A) death benefits,
(B) benefits required by Section 4980B of the Code or similar Law, (C) benefits
for which the covered individual pays the full premium cost and (D) short term
and long term disability benefits.


32

--------------------------------------------------------------------------------

(e)            Neither the execution of this Agreement, the Plan or the other
Transaction Agreements, nor the consummation of the transactions contemplated
hereby or thereby will (A) entitle any employees of the Company or any of its
Subsidiaries to severance pay or any increase in severance pay upon any
termination of employment after the date hereof, (B) accelerate the time of
payment or vesting or result in any payment or funding (through a grantor trust
or otherwise) of compensation or benefits under, increase the amount payable or
result in any other material obligation pursuant to, any of the U.S. Benefit
Plans, or (C) limit or restrict the right of the Company to merge, amend or
terminate any of the U.S. Benefit Plans.
 
(f)            Except as set forth on Schedule 4.22(f), the execution, delivery
of and performance by the Company and its Subsidiaries of its obligations under
this Agreement will not (either alone or upon the occurrence of any additional
or subsequent events) result in “excess parachute payments” within the meaning
of Section 280G(b)(1) of the Code or any payments under any other applicable
Laws that would be treated in such similar nature to such section of the Code,
with respect to any Company Plan that would be in effect immediately after the
Closing.
 
(g)            Except as required to maintain the tax-qualified status of any
U.S. Benefit Plan intended to qualify under Section 401(a) of the Code, to the
Knowledge of the Company, no condition or circumstance exists that would prevent
the amendment or termination of any U.S. Benefit Plan other than a U.S. Benefit
Plan between the Company or any of its Subsidiaries, on the one hand, and an
individual employee or director thereof, on the other hand.
 
Section 4.23     Internal Control Over Financial Reporting. The Company has
established and maintains a system of internal control over financial reporting
(as defined in Rules 13a-15(f) and 15d-15(f) promulgated under the Exchange Act)
that complies in all material respects with the requirements of the Exchange Act
and has been designed to provide reasonable assurances regarding the reliability
of financial reporting and the preparation of financial statements for external
purposes in accordance with GAAP. The Company is not aware of any material
weaknesses in its internal control over financial reporting.
 
Section 4.24     Disclosure Controls and Procedures. The Company (i) maintains
disclosure controls and procedures (within the meaning of Rules 13a-15(e) and
15d-15(e) promulgated under the Exchange Act) designed to ensure that
information required to be disclosed by the Company in the reports that it files
and submits under the Exchange Act is recorded, processed, summarized and
reported within the time periods specified in the SEC’s rules and forms,
including that information required to be disclosed by the Company in the
reports that it files and submits under the Exchange Act is accumulated and
communicated to management of the Company as appropriate to allow timely
decisions regarding required disclosure.
 
33

--------------------------------------------------------------------------------

Section 4.25     Material Contracts.
 
(a)            All Material Contracts are valid, binding and enforceable by and
against the Company or its relevant Subsidiary, except where the failure to be
valid, binding or enforceable would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, and no written
notice to terminate, in whole or part, any Material Contract has been delivered
to the Company or any of its Subsidiaries except where such termination would
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect. Other than as a result of the filing of the Chapter 11
Proceedings, neither the Company nor any of its Subsidiaries nor, to the
Knowledge of the Company, any other party to any Material Contract, is in
default or breach under the terms thereof. For purposes of this Agreement,
“Material Contract” means any Contract necessary for the operation of the
Post-Effective Date Business that is a “material contract” (as such term is
defined in Item 601(b)(10) of Regulation S-K or required to be disclosed on a
Current Report on Form 8-K).
 
Section 4.26     No Unlawful Payments. Neither the Company nor any of its
Subsidiaries nor any of their respective directors or officers nor, to the
Knowledge of the Company, any of their respective directors, officers,
employees, agents or other Person acting on behalf of the Company or any of its
Subsidiaries, has in any material respect: (a) used any funds of the Company or
any of its Subsidiaries for any unlawful contribution, gift, entertainment or
other unlawful expense, in each case relating to political activity; (b) made
any direct or indirect unlawful payment to any foreign or domestic government
official or employee from corporate funds; (c) violated or is in violation of
any provision of the Foreign Corrupt Practices Act of 1977; or (d) made any
bribe, rebate, payoff, influence payment, kickback or other similar unlawful
payment.
 
Section 4.27     Compliance with Money Laundering Laws. The operations of the
Company and its Subsidiaries are and have been at all times conducted in
compliance in all material respects with applicable financial recordkeeping and
reporting requirements of the Currency and Foreign Transactions Reporting Act of
1970, as amended, the money laundering statutes of all jurisdictions, the rules
and regulations thereunder and any related or similar Laws (collectively, the
“Money Laundering Laws”) and no material action, suit or proceeding by or before
any Governmental Entity or any arbitrator involving the Company or any of its
Subsidiaries with respect to Money Laundering Laws is pending or, to the
Knowledge of the Company, threatened.
 
Section 4.28     Compliance with Sanctions Laws. Neither the Company nor any of
its Subsidiaries nor, to the Knowledge of the Company, any of their respective
directors, officers, employees, agents or other Person acting on behalf of the
Company or any of its Subsidiaries, is currently subject to any U.S. sanctions
administered by the Office of Foreign Assets Control of the U.S. Treasury
Department or the U.S. Department of State. The Company will not directly or
indirectly use the proceeds of the sale of the New Common Stock , or lend,
contribute or otherwise make available such proceeds to any Subsidiary, joint
venture partner or other Person, for the purpose of financing the activities of
any Person that, to the Knowledge of the Company, is currently the subject or
target of any U.S. sanctions administered by the Office of Foreign Assets
Control of the U.S. Treasury Department or the U.S. Department of State.
 
34

--------------------------------------------------------------------------------

Section 4.29     No Broker’s Fees. Neither the Company nor any of its
Subsidiaries is a party to any Contract with any Person (other than this
Agreement) that would give rise to a valid claim against the Backstop Parties
for a brokerage commission, finder’s fee or like payment in connection with the
sale of the New Common Stock, the Rights Offering or the sale of the Rights
Offering Shares.
 
Section 4.30     No Registration Rights. Except as provided for pursuant to the
Registration Rights Agreement, no Person has the right to require the Company or
any of its Subsidiaries to register any securities for sale under the Securities
Act, from and after the occurrence of the Effective Date.
 
Section 4.31     [Reserved].
 
Section 4.32     Insurance. Except as would not reasonably be excepted to have,
individually or in the aggregate, a Material Adverse Effect: (a) the Company and
its Subsidiaries have insured their properties and assets against such risks and
in such amounts as are customary for companies engaged in similar businesses;
(b) all premiums due and payable in respect of material insurance policies
maintained by the Company and its Subsidiaries have been paid; (c) the Company
reasonably believes that the insurance maintained by or on behalf of the Company
and its Subsidiaries is adequate in all material respects; and (d) as of the
date hereof, to the Knowledge of the Company, neither the Company nor any of its
Subsidiaries has received notice from any insurer or agent of such insurer with
respect to any material insurance policies of the Company and its Subsidiaries
of cancellation or termination of such policies, other than such notices which
are received in the ordinary course of business or for policies that have
expired in accordance with their terms.
 
Section 4.33     Disclosure Schedule, Disclosure Statement and Company SEC
Document References.
 
(a)            The parties hereto agree that any reference in a particular
Section of the Company Disclosure Schedule shall only be deemed to be an
exception to (or, as applicable, a disclosure for purposes of) the
representations and warranties (or covenants, as applicable) of the Company that
are contained in the corresponding Section of this Agreement.
 
(b)            In no event shall any information contained in any part of any
Company SEC Document or Disclosure Statement entitled “Risk Factors” (or
otherwise containing disclosure of risk factors or risks) or any part entitled
“Forward- Looking Statements” (or otherwise containing any statements that are
predictive, forward-looking or primarily cautionary in nature or do not
specifically describe the facts, circumstances or conditions on which an alleged
breach of the Company’s representations and warranties is based) be deemed to be
an exception to (or a disclosure for purposes of) any representations and
warranties of the Company contained in this Agreement.
 
Section 4.34     Investment Company Act.  Neither the Company nor any of its
Subsidiaries is an “investment company” required to be registered under the
Investment Company Act of 1940, as amended.
 
35

--------------------------------------------------------------------------------

Section 4.35     Alternate Transactions.  As of the date hereof, neither the
Company nor any of its Subsidiaries is pursuing, or is in discussions regarding,
any solicitation, offer or proposal from any Person concerning any actual or
proposed Alternate Transaction.
 
Section 4.36     Oil and Gas.
 
(a)            The Company has defensible title to its Oil and Gas Leases and,
in no event, less than eighty-five percent (85%) of the total present value of
the Oil and Gas Leases evaluated in the report of LaRoche Petroleum Consultants,
Ltd. dated as of January 18, 2019 (the “Reserve Report”), and good title to all
its material personal oil and gas assets in each case, free and clear of all
encumbrances other than the Liens and such other encumbrances granted in favor
of the secured parties under the Prepetition Credit Agreements (as defined in
the RSA), including the Supporting Term Lenders, the Supporting RBL Lenders and
the Prepetition Agents (as defined in the RSA) or Permitted Liens.
 
(b)            (i)  All rentals, royalties, overriding royalty, hydrocarbon
production payments, and other payments due and payable by the Company under or
with respect to the Oil and Gas Leases, have been paid or are being held in
suspense in the ordinary course of business, and (ii) the Company is not
obligated under any contract for the sale of hydrocarbons from the Oil and Gas
Leases containing a take-or-pay, advance payment, prepayment, or similar
provision (except where the failure to satisfy either or both of (i) and (ii)
would not individually, or in the aggregate, have a Material Adverse Effect).
 
(c)            There is no outstanding authorization for expenditure or other
commitment to make capital expenditures with respect to any oil and gas assets
which the Company reasonably anticipates will individually require expenditures
net of interest in excess of $250.0 million, except as already disclosed to the
Backstop Parties.
 
Section 4.37     Exemption from Registration.  Assuming the accuracy of the
Backstop Parties’ representations set forth in Section 5.06, 5.07 and 5.08
hereof, the issuance of New Common Stock under this Agreement (including as part
of the Backstop Fee) will be exempt from the registration and prospectus
delivery requirements of the Securities Act.
 
Section 4.38     No General Solicitation.  None of the Company or any of its
affiliates or any other Person acting on its or their behalf has solicited
offers for or offered to sell any New Common Stock to be issued under this
Agreement by means of any form of general solicitation or general advertising
within the meaning of Rule 502(c) of Regulation D promulgated under the
Securities Act or in any manner involving a public offering within the meaning
of Section 4(a)(2) of the Securities Act.
 
ARTICLE 5
REPRESENTATIONS AND WARRANTIES OF THE BACKSTOP PARTIES
 
Each Backstop Party represents and warrants as to itself only (unless otherwise
set forth herein, as of the date of this Agreement and as of the Closing Date)
as set forth below:


36

--------------------------------------------------------------------------------

Section 5.01     Incorporation. To the extent applicable, such Backstop Party is
a legal entity duly organized, validly existing and, if applicable, in good
standing (or the equivalent thereof) under the laws of its jurisdiction of
incorporation or organization.
 
Section 5.02     Corporate Power and Authority. To the extent applicable, such
Backstop Party has the requisite corporate, limited partnership or limited
liability company power and authority to enter into, execute and deliver this
Agreement and to perform its obligations hereunder and has taken all necessary
corporate, limited partnership or limited liability company action required for
the due authorization, execution, delivery and performance by it of this
Agreement.
 
Section 5.03     Execution and Delivery. This Agreement has been duly and
validly executed and delivered by such Backstop Party and constitutes the valid
and binding obligations of such Backstop Party, enforceable against such
Backstop Party in accordance with its terms, subject to bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and similar Laws of general
applicability relating to or affecting creditors’ rights and to general
principles of equity whether applied in a court of law or a court of equity.
 
Section 5.04     No Conflict. Assuming that the consents referred to in clauses
(i) and (ii) of Section 5.05 are obtained, the execution and delivery by such
Backstop Party of this Agreement, the compliance by such Backstop Party with all
of the provisions hereof and thereof and the consummation of the transactions
contemplated herein (i) will not conflict with, or result in a breach or
violation of, any of the terms or provisions of, or constitute a default under
(with or without notice or lapse of time, or both), or result in the
acceleration of, or the creation of any Lien under, any Contract to which such
Backstop Party is a party or by which such Backstop Party is bound or to which
any of the properties or assets of such Backstop Party are subject, (ii) will
not result in any violation of the provisions of the certificate of
incorporation or bylaws (or comparable constituent documents) of such Backstop
Party and (iii) will not result in any material violation of any Law or Order
applicable to such Backstop Party or any of its properties, except, in each of
the cases described in clauses (i), (ii) and (iii), for any conflict, breach,
violation, default, acceleration or Lien which would not reasonably be expected,
individually or in the aggregate, to materially and adversely impact such
Backstop Party’s performance of its obligations under this Agreement.
 
Section 5.05     Consents and Approvals. No consent, approval, authorization,
order, registration or qualification of or with any Governmental Entity having
jurisdiction over such Backstop Party or any of its properties is required for
the execution and delivery by such Backstop Party of this Agreement, the
compliance by such Backstop Party with all of the provisions hereof and the
consummation of the transactions (including the purchase by such Backstop Party
of its Backstop Commitment Percentage of the Unsubscribed Shares) contemplated
herein, except (i) filings, if any, pursuant to the HSR Act and the expiration
or termination of all applicable waiting periods thereunder or any applicable
notification, authorization, approval or consent under any other Antitrust Laws
in connection with the transactions contemplated by this Agreement, and (ii) any
consent, approval, authorization, order, registration or qualification which, if
not made or obtained, would not reasonably be expected, individually or in the
aggregate, to prohibit, materially delay or materially and adversely impact such
Backstop Party’s performance of its obligations under this Agreement.
 
37

--------------------------------------------------------------------------------

Section 5.06     No Registration. Such Backstop Party understands that the
Unsubscribed Shares and any shares of New Common Stock issued to such Backstop
Party in satisfaction of the Backstop Fee have not been registered under the
Securities Act by reason of a specific exemption from the registration
provisions of the Securities Act, the availability of which depends on, among
other things, the bona fide nature of the investment intent and the accuracy of
such Backstop Party’s representations as expressed herein or otherwise made
pursuant hereto.
 
Section 5.07     Purchasing Intent. Such Backstop Party is acquiring the
Unsubscribed Shares for its own account, not as a nominee or agent, and not with
the view to, or for resale in connection with, any distribution thereof not in
compliance with applicable securities Laws, and such Backstop Party has no
present intention of selling, granting any participation in, or otherwise
distributing the same, except in compliance with applicable securities Laws.
 
Section 5.08     Sophistication; Investigation. Such Backstop Party has such
knowledge and experience in financial and business matters such that it is
capable of evaluating the merits and risks of its investment in the Unsubscribed
Shares being acquired hereunder. Such Backstop Party is an “accredited investor”
within the meaning of Rule 501(a) of the Securities Act and a “qualified
institutional buyer” within the meaning of Rule 144A of the Securities Act. Such
Backstop Party understands and is able to bear any economic risks associated
with such investment (including the necessity of holding the New Common Stock
for an indefinite period of time).  Such Backstop Party has conducted and relied
on its own independent investigation of, and judgment with respect to, the
Company and its Subsidiaries and the advice of its own legal, tax, economic, and
other advisors.
 
Section 5.09     No Broker’s Fees. Such Backstop Party is not a party to any
Contract with any Person (other than this Agreement) that would give rise to a
valid claim against the Company, for a brokerage commission, finder’s fee or
like payment in connection with the Rights Offering or the sale of the New
Common Stock.
 
Section 5.10     No Legal Proceedings. Other than the Chapter 11 Proceedings and
any adversary proceedings or contested motions commenced in connection
therewith, there are no Legal Proceedings pending or threatened to which such
Backstop Party is a party or to which any property of such Backstop Party is the
subject that would reasonably be expected to, individually or in the aggregate,
prohibit, materially delay or materially and adversely impact such Backstop
Party’s performance of its obligations under this Agreement or any other
Transaction Agreement to which such Backstop Party is a party.
 
Section 5.11     Sufficiency of Funds.  Such Backstop Party has, or such
Backstop Party on the Funding Deadline will have, sufficient immediately
available funds to make and complete the payment of the aggregate Purchase Price
for its Backstop Commitment Percentage of the Unsubscribed Shares on the Funding
Deadline.
 
ARTICLE 6
ADDITIONAL COVENANTS


38

--------------------------------------------------------------------------------

Section 6.01     BCA Approval Order; BCA Consummation Approval Order. The
Company shall use its reasonable best efforts to (i) obtain the entry of the BCA
Approval Order, and BCA Consummation Approval Order and (ii) cause the BCA
Approval Order, and BCA Consummation Approval Order and any incorporated Orders
to become final Orders (including by requesting that such Orders be a final
Order immediately upon entry by the Bankruptcy Court pursuant to a waiver of
Bankruptcy Rules 3020 and 6004(h), as applicable), in each case, as soon as
reasonably practicable following the filing of the motion seeking entry of such
Orders (for the avoidance of doubt, entry of the BCA Consummation Approval Order
will be sought at the confirmation hearing). The Company shall provide to
counsel for the Backstop Parties copies of the proposed BCA Approval Order, and
BCA Consummation Approval Order (which may be incorporated into the Confirmation
Order), and any incorporated Orders, and a reasonable opportunity to review and
comment on such Orders prior to such Orders being filed with the Bankruptcy
Court, and such Orders must be in form and substance reasonably acceptable to
the Debtors and the Required Backstop Parties. Any amendments, modifications,
changes or supplements to the BCA Approval Order, the BCA Consummation Approval
Order or Confirmation Order, or any incorporated Orders, shall be in form and
substance reasonably acceptable to the Debtors and the Required Backstop
Parties.
 
Section 6.02     Confirmation Order; Plan and Disclosure Statement. The Debtors
shall use their reasonable best efforts to obtain entry of the Confirmation
Order. The Company shall provide to each of the Backstop Parties and its counsel
a copy of any proposed amendment, modification or change to the Plan or
Disclosure Statement (which amendments shall, in each case, be in form and
substance acceptable to the Debtors and the Required Backstop Parties) and a
reasonable opportunity to review and comment on such documents. The Company
shall provide to each of the Backstop Parties and its counsel a copy of the
proposed Confirmation Order and a reasonable opportunity to review and comment
on such order prior to such order being filed with the Bankruptcy Court, and
such order must be in form and substance acceptable to the Debtors and the
Required Backstop Parties.
 
Section 6.03     Conduct of Business. (a)  Except as explicitly set forth in
this Agreement or otherwise contemplated by the RSA, Disclosure Statement and
Plan or with the prior written consent of Required Backstop Parties (which
consent shall not be unreasonably withheld, conditioned or delayed), during the
period from the date of this Agreement to the earlier of the Closing Date and
the date on which this Agreement is terminated in accordance with its terms, the
Company shall, and shall cause each of its Subsidiaries to, carry on its
business in all material respects in the ordinary course and use commercially
reasonable efforts to:
 
(i)        preserve intact its present business;


(ii)       keep available the services of its executive officers and key
employees; and


(iii)      preserve its relationships with material customers, suppliers,
licensors, licensees, distributors and others having business dealings with the
Company or its Subsidiaries in connection with its business.


(b)            Without limiting the generality of the foregoing, except as
explicitly set forth in this Agreement or otherwise contemplated by the RSA,
Disclosure Statement and Plan, the Company shall not, and shall not permit any
of its Subsidiaries to, take any of the following actions without the prior
written consent of the Required Backstop Parties (which consent shall not be
unreasonably withheld, conditioned or delayed):
 
39

--------------------------------------------------------------------------------

(i)        amend its  articles of incorporation, bylaws or other similar
organizational documents (whether by merger, consolidation or otherwise) other
than in connection with the New Organizational Documents;


(ii)       other than as disclosed in Schedule 6.03(b)(ii), incur any capital
expenditures or any obligations or liabilities in respect thereof, other than
within the ordinary course of business;


(iii)      acquire (by merger, consolidation, acquisition of stock or assets or
otherwise), directly or indirectly, any assets, securities, properties,
interests or businesses, other than in the ordinary course of business;


(iv)      sell, lease or otherwise transfer, or create or incur any Lien on, any
of the Company’s or its Subsidiaries’ assets, securities, properties, interests
or businesses, other than (A) in the ordinary course of business or (B) sales of
assets, securities, properties, interests or businesses with a sale price
(including any related assumed indebtedness) that does not exceed $1 million in
the aggregate;


(v)       other than as disclosed in Schedule 6.03(b)(v), make any loans,
advances or capital contributions to, or investments in, any other Person, other
than in the ordinary course of business;


(vi)      (A) unless required by contract, with respect to directors or
executive officers of the Company or its Subsidiaries: (1) grant or increase any
severance or termination pay (or amend any existing severance pay or termination
arrangement) or (2) enter into any employment, deferred compensation or other
similar agreement (or amend any such existing agreement); (B) increase benefits
payable under any existing severance or termination pay policies; or (C)
increase compensation, bonus or other benefits except for increases in the
ordinary course of business consistent with past practice for persons other than
directors or executive officers of the Company or its Subsidiaries;


(vii)     to the extent above $5.0 million in cash after taking into account
insurance proceeds, settle, or offer or propose to settle, outside the process
of the contemplated bankruptcy, (A) any material litigation, investigation,
arbitration, proceeding or other claim involving or against the Company or any
of its Subsidiaries, (B) any stockholder litigation or dispute against the
Company or any of its officers or directors or (C) any litigation, arbitration,
proceeding or dispute that relates to the transactions contemplated hereby; or


(viii)    agree, resolve or commit to do any of the foregoing.


Prior to the Closing Date, the Company and its Subsidiaries shall exercise,
consistent with the terms and conditions of this Agreement, complete control and
supervision of the business of the Company and its Subsidiaries.


40

--------------------------------------------------------------------------------

Section 6.04     Antitrust Approval.
 
(a)            Each Party agrees to use reasonable best efforts to take, or
cause to be taken, all actions and to do, or cause to be done, all things
necessary to consummate and make effective the transactions contemplated by this
Agreement, the other Transaction Agreements and the Plan, including (i) if
applicable, filing, or causing to be filed, the Notification and Report Form
pursuant to the HSR Act with respect to the transactions contemplated by this
Agreement with the Antitrust Division of the United States Department of Justice
and the United States Federal Trade Commission and any filings under any other
Antitrust Laws that are necessary to consummate and make effective the
transactions contemplated by this Agreement as soon as reasonably practicable
following the date hereof and (ii) promptly furnishing documents or information
reasonably requested by any Antitrust Authority.
 
(b)            The Company and each Backstop Party subject to an obligation
pursuant to the Antitrust Laws to notify any transaction contemplated by this
Agreement, the Plan or the other Transaction Agreements (each such Backstop
Party, a “Filing Party”) agree to reasonably cooperate with each other as to the
appropriate time of filing such notification and its content. The Company and
each Filing Party shall, to the extent permitted by applicable Law: (i) promptly
notify each other of, and if in writing, furnish each other with copies of (or,
in the case of material oral communications, advise each other orally of) any
communications from or with an Antitrust Authority; (ii) not participate in any
meeting with an Antitrust Authority unless it consults with each other Filing
Party and the Company, as applicable, in advance and, to the extent permitted by
the Antitrust Authority and applicable Law, give each other Filing Party and the
Company, as applicable, a reasonable opportunity to attend and participate
thereat; (iii) furnish each other Filing Party and the Company, as applicable,
with copies of all correspondence, filings and communications between such
Filing Party or the Company and the Antitrust Authority; (iv) furnish each other
Filing Party with such necessary information and reasonable assistance as may be
reasonably necessary in connection with the preparation of necessary filings or
submission of information to the Antitrust Authority; and (v) not withdraw its
filing, if any, under the HSR Act without the prior written consent of the
Required Backstop Parties and the Company.
 
(c)            Should a Filing Party be subject to an obligation under the
Antitrust Laws to jointly notify with one or more other Filing Parties (each, a
“Joint Filing Party”) a transaction contemplated by this Agreement, the Plan or
the other Transaction Agreements, such Joint Filing Party shall promptly notify
each other Joint Filing Party of, and if in writing, furnish each other Joint
Filing Party with copies of (or, in the case of material oral communications,
advise each other Joint Filing Party orally of) any communications from or with
an Antitrust Authority.
 
(d)            The Company and each Filing Party shall use reasonable best
efforts to cause the waiting periods under the applicable Antitrust Laws to
terminate or expire at the earliest possible date after the date of filing. The
communications contemplated by this Section 6.04 may be made by the Company or a
Filing Party on an outside counsel-only basis or subject to other agreed upon
confidentiality safeguards. The obligations in this Section 6.04 shall not apply
to filings, correspondence, communications or meetings with Antitrust
Authorities unrelated to the transactions contemplated by this Agreement, the
Plan and the other Transaction Agreements.
 
41

--------------------------------------------------------------------------------

Notwithstanding anything in this Agreement to the contrary, nothing shall
require any Backstop Party or any of its Affiliates to (i) dispose of, license
or hold separate any of its or its Subsidiaries’ or Affiliates’ assets, (ii)
limit its freedom of action or the conduct of its or its Subsidiaries’ or
Affiliates’ businesses or make any other behavioral commitments with respect to
itself or any of its Subsidiaries or Affiliates, (iii) divest any of its
Subsidiaries or its Affiliates, or (iv) commit or agree to any of the foregoing.
Without the prior written consent of the Required Backstop Parties, neither the
Company nor any of its Subsidiaries shall commit or agree to (i) dispose of,
license or hold separate any of its assets or (ii) limit its freedom of action
with respect to any of its businesses or commit or agree to any of the
foregoing, in each case, in order to secure any necessary consent or approvals
for the transactions contemplated hereby under the Antitrust Laws.
Notwithstanding anything to the contrary herein, neither the Backstop Parties,
nor any of their Affiliates, nor the Company or any of its Subsidiaries, shall
be required as a result of this Agreement, to initiate any legal action against,
or defend any litigation brought by, the United States Department of Justice,
the United States Federal Trade Commission, or any other Governmental Entity in
order to avoid the entry of, or to effect the dissolution of, any injunction,
temporary restraining order or other order in any suit or proceeding which would
otherwise have the effect of preventing or materially delaying the transactions
contemplated hereby, or which may require any undertaking or condition set forth
in the preceding sentence.
 
Section 6.05      Financial Information. (a) At all times prior to the Closing
Date, the Company shall deliver to counsel to each Backstop Party and to each
Backstop Party that so requests, subject to appropriate assurance of
confidential treatment, all statements and reports the Company is required to
deliver to the DIP Agent pursuant to Section 8.01 and Section 8.12 of the DIP
Credit Agreement, and, if applicable to the Exit Facility Agent pursuant to the
comparable section of the Exit Facility Loan Agreement (the “Financial
Reports”). Neither any waiver by the DIP Lenders or, if applicable, the Exit
Facility Lenders, of their right to receive the Financial Reports nor any
amendment or termination of the Emergence Credit Facilities shall affect the
Company’s obligation to deliver the Financial Reports to the Backstop Parties in
accordance with the terms of this Agreement.
 
(b)            Any report, financial statement, certificate or other written
information furnished in connection with the DIP Credit Agreement, including
without limitation, Section 8.01, Section 8.02 and Section 8.12 thereto, shall
be deemed to have been delivered in accordance with Section 6.05(a) on the date
on which the Company provides written notice to the Backstop Parties that such
information has been posted on the Company’s website on the internet at
www.legacyreserves.com or is available via the EDGAR system of the SEC on the
internet (to the extent such information has been posted or is available as
described in such notice).
 
Section 6.06     Alternate Transactions.  The Company shall notify the Backstop
Parties promptly (and, in any event, within 48 hours) if any bona fide proposal
or offer (whether written or unwritten) for an Alternate Transaction (an
“Alternate Transaction Proposal”) is received by it or its Subsidiaries or its
or its Subsidiaries’ Representatives, indicating, in connection with such
notice, the material terms and conditions of any such Alternate Transaction
Proposal (including, if applicable, copies of any and all written inquiries,
requests, proposals or offers, including any draft of proposed agreements
received by the Company, also within 48 hours) and, thereafter, the Company
shall keep the Backstop Parties reasonably informed of the status and terms of
any such Alternate Transaction Proposals (including any amendments thereto) and
the status of any such discussions or negotiations, including any change in the
Company’s intentions as previously notified. None of the Company or any of its
Subsidiaries shall, after the date of this Agreement, enter into any
confidentiality or similar agreement that would prohibit it from providing such
information to the Backstop Parties.
 
42

--------------------------------------------------------------------------------

Section 6.07     Reasonable Best Efforts. (a)  Without in any way limiting any
other respective obligation of the Company or any Backstop Party in this
Agreement, the Company shall use (and shall cause its Subsidiaries to use), and
each Backstop Party shall use, reasonable best efforts to take or cause to be
taken all actions, and do or cause to be done all things, reasonably necessary,
proper or advisable in order to consummate and make effective the transactions
contemplated by this Agreement and the Plan, including using reasonable best
efforts in:
 
(i)        timely preparing and filing all documentation reasonably necessary to
effect all necessary notices, reports and other filings of such Party and to
obtain as promptly as practicable all consents, registrations, approvals,
permits and authorizations necessary or advisable to be obtained from any third
party or Governmental Entity;


(ii)       defending any Legal Proceedings challenging this Agreement, the Plan
or any other Transaction Agreement or the consummation of the transactions
contemplated hereby and thereby, including seeking to have any stay or temporary
restraining order entered by any Governmental Entity vacated or reversed; and


(iii)      working together in good faith to finalize the Registration Rights
Agreement and New Organizational Documents for timely inclusion in the Plan
Supplement and filing with the Bankruptcy Court.


(b)            Subject to applicable Laws relating to the exchange of
information, the Backstop Parties and the Company shall have the right to review
in advance, and to the extent practicable each will consult with the other on
all of the information relating to Backstop Parties or the Company, as the case
may be, and any of their respective Subsidiaries, that appears in any filing
made with, or written materials submitted to, any third party and/or any
Governmental Entity in connection with the transactions contemplated by this
Agreement or the Plan; provided, however, neither the Company nor the Backstop
Parties are required to provide for review in advance declarations or other
evidence submitted in connection with any filing with the Bankruptcy Court. In
exercising the foregoing rights, each of the Company and the Backstop Parties
shall act reasonably and as promptly as practicable.
 
(c)            Nothing contained in this Section 6.07 shall limit the ability of
any Backstop Party to consult with the Debtors, to appear and be heard, or to
file objections, concerning any matter arising in the Chapter 11 Proceedings, so
long as such appearance or objection is not inconsistent with such Backstop
Party’s obligations under this Agreement or the RSA.


43

--------------------------------------------------------------------------------

Section 6.08     Equity Listing. Reorganized Legacy Reserves shall be
constituted as a C-corporation after the Effective Date unless otherwise
determined by the Required Backstop Parties, with prior notice to and in
consultation with the Debtors. The Required Backstop Parties, with prior notice
to and in consultation with the Debtors, shall determine the equity listing and
reporting status of Reorganized Legacy Reserves upon emergence (including,
without limitation, whether Reorganized Legacy Reserves will be listed
over-the-counter, listed on a national exchange or will emerge as a private
company), and the Debtors and Reorganized Legacy Reserves shall use their best
efforts to effectuate such determination on the Effective Date or as soon as
possible thereafter.  Unless otherwise directed by the Required Backstop
Parties, the Debtors agree that the Company will remain a public reporting
company with the SEC during the pendency of the Chapter 11 Proceedings.
 
Section 6.09     Registration Rights Agreement. The Plan will provide that (i)
from and after the Closing Date the Backstop Parties shall be entitled to
certain registration rights pursuant to a registration rights agreement, in form
and substance acceptable to the Company and the Required Backstop Parties (the
“Registration Rights Agreement”). A form of the Registration Rights Agreement
shall be filed with the Bankruptcy Court as part of the Plan Supplement.
 
Section 6.10     Form D and Blue Sky. The Company shall timely file a Form D
with the SEC with respect to both the New Common Stock issued hereunder in
connection with the Rights Offering and any shares of New Common Stock that may
be issued in satisfaction of the Backstop Fee as provided herein, in each case
to the extent required under Regulation D of the Securities Act, and the Company
shall provide, upon request, a copy thereof to each Backstop Party. The Company
shall, on or before the Closing Date and assuming that the representations and
warranties of the Backstop Parties in this Agreement are true and correct in all
material respects, take such action as the Company shall reasonably determine is
necessary in order to obtain an exemption for, or to qualify for sale or
issuance to the Backstop Parties the Unsubscribed Shares issued hereunder and
any shares of New Common Stock that may be issued in satisfaction of the
Backstop Fee as provided herein under applicable securities and “blue sky” Laws
of the states of the United States (or to obtain an exemption from such
qualification) and any applicable foreign jurisdictions, and shall provide
evidence of any such action so taken to the Backstop Parties on or prior to the
Closing Date. The Company shall timely make all filings and reports relating to
the offer and sale of the Unsubscribed Shares issued hereunder and any shares of
New Common Stock that may be issued in satisfaction of the Backstop Fee as
provided herein required under applicable securities and “blue sky” Laws of the
states of the United States following the Closing Date. The Company shall pay
all fees and expenses in connection with satisfying its obligations under this
Section 6.10.
 
Section 6.11      No Integration. Neither the Company nor any of its affiliates
(as defined in Rule 501(b) of Regulation D promulgated under the Securities Act)
will, directly or through any agent, sell, offer for sale, solicit offers to buy
or otherwise negotiate in respect of, any security (as defined in the Securities
Act), that is or will be integrated with the sale of the New Common Stock, the
Rights Offering Shares, the Rights Offering and this Agreement in a manner that
would require registration of the New Common Stock to be issued by the Company
on the Effective Date under the Securities Act.
 
Section 6.12     DTC Eligibility. Unless otherwise requested by the Required
Backstop Parties, the Company shall use reasonable best efforts to promptly
make, when applicable from time to time after the Closing, all Unlegended Shares
eligible for deposit with The Depository Trust Company.


44

--------------------------------------------------------------------------------

Section 6.13     Use of Proceeds. The Debtors will apply the proceeds from the
sale of the New Common Stock for the purposes identified in the Disclosure
Statement and the Plan.
 
Section 6.14      Share Legend. Shares of New Common Stock issued hereunder
acquired by the Backstop Parties (including any Related Fund) hereunder or in
connection with the Rights Offering shall be represented by uncertificated
shares, and such shares shall be subject to a restrictive notation (the
“Legend”) in the stock ledger or other appropriate records maintained by the
Company or agent substantially similar to the following form:
 
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE WERE ORIGINALLY ISSUED ON [DATE
OF ISSUANCE], HAVE NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF
1933, AS AMENDED (THE “ACT”), OR ANY OTHER APPLICABLE STATE SECURITIES LAWS, AND
MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE ACT OR AN AVAILABLE EXEMPTION FROM REGISTRATION THEREUNDER.”
 
The Legend (for restrictive notation) set forth above shall be removed from the
records at any time after the restrictions described in such Legend cease to be
applicable. The Company may reasonably request such opinions, certificates or
other evidence that such restrictions no longer apply.
 
Section 6.15     Tax Treatment. The Company and each of the Backstop Parties
hereby agrees to treat the rights and obligations arising under this Agreement,
including the Backstop Fee, for U.S. federal income tax purposes as an option to
sell property issued by each Backstop Party to the Company in consideration for
the Backstop Fee.
 
ARTICLE 7
CONDITIONS TO THE OBLIGATIONS OF THE PARTIES
 
Section 7.01     Conditions to the Obligation of the Backstop Parties. The
obligations of each Backstop Party to consummate the transactions contemplated
hereby shall be subject to (unless waived in accordance with Section 7.02) the
satisfaction of the following conditions:
 
(a)            BCA Approval Order. The Bankruptcy Court shall have entered the
BCA Approval Order, such order shall be in full force and effect, and not
subject to a stay.
 
(b)            RSA.  The RSA shall have been executed and delivered by the
Company and shall remain in full force and effect.
 
(c)            BCA Consummation Approval Order. The Bankruptcy Court shall have
entered the BCA Consummation Approval Order (which may be the Confirmation
Order), such order shall be in full force and effect, and not subject to a stay.
 
(d)            Confirmation Order. The Bankruptcy Court shall have entered the
Confirmation Order, such order shall be in full force and effect, and not
subject to a stay.


45

--------------------------------------------------------------------------------

(e)            Plan. The Company and all of the other Debtors shall have
complied, in all material respects, with the terms of the Plan that are to be
performed by the Company and the other Debtors on or prior to the Effective Date
and the conditions to the occurrence of the Effective Date set forth in the Plan
shall have been satisfied or, with the prior written consent of the Required
Backstop Parties, waived in accordance with the terms thereof and the Plan.
 
(f)             Rights Offering. The Rights Offering shall have been conducted,
in all material respects, in accordance with the Rights Offering Procedures
Order and this Agreement, and the Rights Offering Expiration Time shall have
occurred.
 
(g)            Plans Sponsor Backstop Commitment. The Debtors shall have
received, or shall receive substantially concurrently with the Closing, no less
than $189,800,000 in aggregate cash proceeds from the Sponsor Commitment
Agreement.
 
(h)            Registration Rights Agreement. The Registration Rights Agreement
shall have been executed and delivered by the Company and shall otherwise have
become effective with respect to the Backstop Parties and the other parties
thereto.
 
(i)             Expense Reimbursement. The Debtors shall have paid (or such
amounts shall be paid concurrently with the Closing) all Expense Reimbursement
accrued through the Closing Date pursuant to Section 3.03.
 
(j)             Antitrust Approvals. All terminations or expirations of waiting
periods imposed by any Governmental Entity necessary for the consummation of the
transactions contemplated by this Agreement, including under the HSR Act and any
other Antitrust Laws, shall have occurred and all other notifications, consents,
authorizations and approvals required to be made or obtained from any
Governmental Entity under any Antitrust Law shall have been made or obtained for
the transactions contemplated by this Agreement.
 
(k)            No Legal Impediment to Issuance. No Law or Order shall have been
enacted, adopted or issued by any Governmental Entity that prohibits the
implementation of the Plan or the transactions contemplated by this Agreement.
 
(l)             Representations and Warranties.
 
(i)         The representations and warranties of the Debtors contained in
Sections  4.04, 4.06(ii), and 4.29 shall be true and correct in all material
respects at and as of the Closing Date after giving effect to the Plan with the
same effect as if made on and as of the Closing Date after giving effect to the
Plan (other than representations and warranties that by their terms address
matters only as of another specified time, which shall be true and correct only
as of such time).


(ii)        The other representations and warranties of the Debtors contained in
this Agreement shall be true and correct (disregarding all materiality or
Material Adverse Effect qualifiers) at and as of the Closing Date after giving
effect to the Plan with the same effect as if made on and as of the Closing Date
(other than representations and warranties that by their terms address matters
only as of another specified time, which shall be true and correct only as of
such time), except where the failure to be true and correct has not had and
would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.


46

--------------------------------------------------------------------------------

(m)           Covenants. The Debtors shall have performed and complied, in all
material respects, with all of their respective covenants and agreements
contained in this Agreement that contemplate, by their terms, performance or
compliance prior to the Closing Date.
 
 
(n)            Officer’s Certificate. The Backstop Parties shall have received
on and as of the Closing Date a certificate of the chief executive officer or
chief financial officer of the Company confirming that the conditions set forth
in Section 7.01(k) and Section 7.01(l) have been satisfied.
 
(o)            Material Adverse Change. (i) From the date hereof to the Closing
Date, there shall not have occurred, and there shall not exist, any Event that
has had or would reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect and (ii) the Backstop Parties shall have
received on and as of the Closing Date a certificate of the chief executive
officer or chief financial officer of the Company confirming the same; provided
that the condition in this Section 7.01(n) shall be deemed satisfied unless the
Required Backstop Parties deliver a notice to the Company on or prior to the
Closing Date stating that such condition has not been satisfied.
 
(p)            Funding Notice.  The Backstop Parties shall have received the
Funding Notice in accordance with the terms of this Agreement.
 
Section 7.02      Waiver of Conditions to Obligation of Backstop Parties. All or
any of the conditions set forth in Section 7.01 may only be waived in whole or
in part with respect to all Backstop Parties by a written instrument executed by
the Required Backstop Parties in their sole discretion and if so waived, all
Backstop Parties shall be bound by such waiver; provided that notwithstanding
the foregoing, the Required Backstop Parties desiring to waive all or any of the
conditions set forth in Section 7.01 (such Required Backstop Parties, the
“Waiving Backstop Parties”) may require any other Backstop Parties that are not
willing to waive the applicable conditions (the “Non- Waiving Backstop
Parties”), and such Non-Waiving Backstop Parties shall upon written request by
the Waiving Backstop Parties be so required, to transfer and assign to the
Waiving Backstop Parties all of the Non-Waiving Backstop Parties’ Backstop
Commitment in accordance with the Waiving Backstop Parties’ pro rata share
(based on the aggregate Backstop Commitments of the Waiving Backstop Parties) of
the Non- Waiving Backstop Parties’ Backstop Commitment or as otherwise
reasonably agreed upon by such Waiving Backstop Parties.
 
Section 7.03      Conditions to the Obligation of the Company. The obligation of
the Company and the other Debtors to consummate the transactions contemplated
hereby with any Backstop Party is subject to (unless waived by the Company) the
satisfaction of each of the following conditions:
 
(a)            Disclosure Statement Order. The Bankruptcy Court shall have
entered the Disclosure Statement Order, such order shall be in full force and
effect, and not subject to a stay.


47

--------------------------------------------------------------------------------

(b)            BCA Approval Order. The Bankruptcy Court shall have entered the
BCA Approval Order, and such order shall be a Final Order.
 
(c)            BCA Consummation Approval Order. The Bankruptcy Court shall have
entered the BCA Consummation Approval Order (which may be the Confirmation
Order), and such order shall be a Final Order.
 
(d)            Confirmation Order. The Bankruptcy Court shall have entered the
Confirmation Order, and such order shall be a Final Order.
 
(e)            Conditions to the Plan. The conditions to the occurrence of the
Effective Date as set forth in the Plan and in the Confirmation Order shall have
been satisfied or waived in accordance with the terms thereof and the Plan.
 
(f)             Antitrust Approvals. All terminations or expirations of waiting
periods imposed by any Governmental Entity necessary for the consummation of the
transactions contemplated by this Agreement, including under the HSR Act and any
other Antitrust Laws, shall have occurred and all other notifications, consents,
authorizations and approvals required to be made or obtained from any
Governmental Entity under any Antitrust Law shall have been made or obtained for
the transactions contemplated by this Agreement.
 
(g)            No Legal Impediment to Issuance. No Law or Order shall have been
enacted, adopted or issued by any Governmental Entity that prohibits the
implementation of the Plan or the transactions contemplated by this Agreement.
 
(h)            Representations and Warranties. The representations and
warranties of each Backstop Party contained in this Agreement shall be true and
correct in all material respects at and as of the Closing Date with the same
effect as if made on and as of the Closing Date (except for such representations
and warranties made as of a specified date, which shall be true and correct in
all material respects only as of the specified date).
 
(i)             Covenants. The applicable Backstop Party shall have performed
and complied, in all material respects, with all of its covenants and agreements
contained in this Agreement and in any other document delivered pursuant to this
Agreement.
 
(j)             RSA.  The RSA shall have been executed and delivered and shall
remain in full force and effect.


48

--------------------------------------------------------------------------------

ARTICLE 8
INDEMNIFICATION AND CONTRIBUTION
 
Section 8.01      Indemnification Obligations. The Company and the other Debtors
(the “Indemnifying Parties” and each an “Indemnifying Party”) shall, jointly and
severally, indemnify and hold harmless each Backstop Party, its Affiliates,
shareholders, members, partners and other equity holders, general partners,
managers and its and their respective Representatives, agents and controlling
persons (each, an “Indemnified Person”) from and against any and all losses,
claims, damages, liabilities and costs and expenses (other than Taxes of the
Backstop Parties except to the extent otherwise provided for in this Agreement,
including the last sentence of Section 2.05(c)) (collectively, “Losses”) that
any such Indemnified Person may incur or to which any such Indemnified Person
may become subject arising out of or in connection with this Agreement, the RSA,
the Plan and the transactions contemplated hereby and thereby, including the
Backstop Commitments, the Rights Offering, the payment of the Backstop Fee or
the use of the proceeds hereunder, from the Rights Offering, or, subject to
Section 8.06, any breach by the Debtors of any representation, warranty,
covenant, obligation or other provision of this Agreement, or any claim,
challenge, litigation, investigation or proceeding relating to any of the
foregoing, regardless of whether any Indemnified Person is a party thereto,
whether or not such proceedings are brought by the Company, the other Debtors,
their respective equity holders, Affiliates, creditors or any other Person, and
reimburse each Indemnified Person upon demand for reasonable and documented
(subject to redaction to preserve attorney client and work product privileges)
legal or other third-party expenses incurred in connection with investigating,
preparing to defend or defending, or providing evidence in or preparing to serve
or serving as a witness with respect to, any lawsuit, investigation, claim or
other proceeding relating to any of the foregoing (including in connection with
the enforcement of the indemnification obligations set forth herein),
irrespective of whether or not the transactions contemplated by this Agreement
or the Plan are consummated or whether or not this Agreement is terminated;
provided that the foregoing indemnity will not, as to any Indemnified Person,
apply to Losses (a) as to a Defaulting Backstop Party and its Related Parties,
caused by a Backstop Party Default by such Backstop Party, (b) to the extent
they are found by a final, non-appealable judgment of a court of competent
jurisdiction to arise from the fraud, willful misconduct or gross negligence of
such Indemnified Person, (c) a material breach of the representations and
warranties made by such Indemnified Person in this Agreement, or (d) a material
breach by such Indemnified Person of its obligations under this Agreement.


Section 8.02      Indemnification Procedure. Promptly after receipt by an
Indemnified Person of notice of the commencement of any claim, challenge,
litigation, investigation or proceeding (an “Indemnified Claim”), such
Indemnified Person will, if a claim is to be made hereunder against the
Indemnifying Party in respect thereof, notify the Indemnifying Party in writing
of the commencement thereof; provided that (i) the omission to so notify the
Indemnifying Party will not relieve the Indemnifying Party from any liability
that it may have hereunder except to the extent it has been materially
prejudiced by such failure and (ii) the omission to so notify the Indemnifying
Party will not relieve the Indemnifying Party from any liability that it may
have to such Indemnified Person otherwise than on account of this Article 8. In
case any such Indemnified Claims are brought against any Indemnified Person and
it notifies the Indemnifying Party of the commencement thereof, the Indemnifying
Party will be entitled to participate therein, and, to the extent that it may
elect by written notice delivered to such Indemnified Person, to assume the
defense thereof or participation therein, with counsel reasonably acceptable to
such Indemnified Person; provided that if the parties (including any impleaded
parties) to any such Indemnified Claims include both such Indemnified Person and
the Indemnifying Party and based on advice of such Indemnified Person’s counsel
there are legal defenses available to such Indemnified Person that are different
from or additional to those available to the Indemnifying Party, such
Indemnified Person shall have the right to select separate counsel to assert
such legal defenses and to otherwise participate in the defense of such
Indemnified Claims. Upon receipt of notice from the Indemnifying Party to such
Indemnified Person of its election to so assume the defense of such Indemnified
Claims with counsel reasonably acceptable to the Indemnified Person, the
Indemnifying Party shall not be liable to such Indemnified Person for expenses
incurred by such Indemnified Person in connection with the defense thereof
(other than reasonable costs of investigation) unless (A) such Indemnified
Person shall have employed separate counsel (in addition to any local counsel)
in connection with the assertion of legal defenses in accordance with the
proviso to the immediately preceding sentence (it being understood that the
Indemnifying Party shall not be liable for the expenses of more than one
separate counsel representing the Indemnified Persons who are parties to such
Indemnified Claims (in addition to any local counsel in each jurisdiction in
which local counsel is required as well as in the case of any perceived or
actual conflict, appropriate conflict counsel) and all such expenses shall be
reimbursed as they occur), (B) the Indemnifying Party shall not have employed
counsel reasonably acceptable to such Indemnified Person to represent such
Indemnified Person within a reasonable time after notice of commencement of the
Indemnified Claims, (C) the Indemnifying Party shall have failed or is failing
to defend such claim, and is provided written notice of such failure by the
Indemnified Person and such failure is not reasonably cured within ten (10)
Business Days of receipt of such notice, or (D) the Indemnifying Party shall
have authorized in writing the employment of counsel for such Indemnified
Person.  Notwithstanding anything herein to the contrary, the Company and its
Subsidiaries shall have sole control over any Tax controversy or Tax audit of
the Company or its Subsidiaries and shall be permitted to settle any liability
for Taxes of the Company and its Subsidiaries after due consultation with the
Required Backstop Parties.


49

--------------------------------------------------------------------------------

Section 8.03      Settlement of Indemnified Claims. The Indemnifying Party shall
not be liable for any settlement of any Indemnified Claims effected without its
written consent (which consent shall not be unreasonably withheld). If any
settlement of any Indemnified Claims is consummated with the written consent of
the Indemnifying Party or if there is a final judgment for the plaintiff in any
such Indemnified Claims, the Indemnifying Party agrees to indemnify and hold
harmless each Indemnified Person from and against any and all Losses by reason
of such settlement or judgment to the extent such Losses are otherwise subject
to indemnification by the Indemnifying Party hereunder in accordance with, and
subject to the limitations of, the provisions of this Article 8. Notwithstanding
anything in this Article 8 to the contrary, if at any time an Indemnified Person
shall have requested the Indemnifying Party to reimburse such Indemnified Person
for legal or other expenses in connection with investigating, responding to or
defending any Indemnified Claims as contemplated by this Article 8, the
Indemnifying Party shall be liable for any settlement of any Indemnified Claims
effected without its written consent if (i) such settlement is entered into more
than sixty (60) days after receipt by the Indemnifying Party of such request for
reimbursement and (ii) the Indemnifying Party shall not have reimbursed such
Indemnified Person in accordance with such request prior to the date of such
settlement. The Indemnifying Party shall not, without the prior written consent
of an Indemnified Person (which consent shall not be unreasonably withheld),
effect any settlement of any pending or threatened Indemnified Claims in respect
of which indemnity or contribution has been sought hereunder by such Indemnified
Person unless (A) such settlement includes an unconditional release of such
Indemnified Person in form and substance reasonably acceptable to such
Indemnified Person from all liability on the claims that are the subject matter
of such Indemnified Claims and (B) such settlement does not include any
statement as to or any admission of fault, culpability or a failure to act by or
on behalf of any Indemnified Person.
 
Section 8.04      Contribution. If for any reason the foregoing indemnification
is unavailable to any Indemnified Person or insufficient to hold it harmless
from Losses that are subject to indemnification pursuant to Section 8.01, then
the Indemnifying Party shall contribute to the amount paid or payable by such
Indemnified Person as a result of such Loss in such proportion as is appropriate
to reflect not only the relative benefits received by the Indemnifying Party, on
the one hand, and such Indemnified Person, on the other hand, but also the
relative fault of the Indemnifying Party, on the one hand, and such Indemnified
Person, on the other hand, as well as any relevant equitable considerations. It
is hereby agreed that the relative benefits to the Indemnifying Party, on the
one hand, and all Indemnified Persons, on the other hand, shall be deemed to be
in the same proportion as (a) the total value received or proposed to be
received by the Company pursuant to the issuance and sale of the New Common
Stock contemplated by this Agreement and the Plan bears to (b) the Backstop Fee
paid or proposed to be paid to the Backstop Parties. The Indemnifying Parties
also agree that no Indemnified Person shall have any liability based on their
comparative or contributory negligence or otherwise to the Indemnifying Parties,
any Person asserting claims on behalf of or in right of any of the Indemnifying
Parties, or any other Person in connection with an Indemnified Claim.


50

--------------------------------------------------------------------------------

Section 8.05      Treatment of Indemnification Payments. All amounts paid by the
Indemnifying Party to an Indemnified Person under this Article 8 shall, to the
extent permitted by applicable Law, be treated as adjustments to the Purchase
Price for all Tax purposes. The provisions of this Article 8 are an integral
part of the transactions contemplated by this Agreement and without these
provisions the Backstop Parties would not have entered into this Agreement, and
the obligations of the Company under this Article 8 shall constitute allowed
administrative expenses of the Debtors’ estate under Sections 503(b) and 507 of
the Bankruptcy Code and are payable without further Order of the Bankruptcy
Court, and the Company may comply with the requirements of this Article 8
without further Order of the Bankruptcy Court.
 
Section 8.06      No Survival. All representations, warranties, covenants and
agreements made in this Agreement shall not survive the Closing Date except for
covenants and agreements that by their terms are to be satisfied after the
Closing Date, which covenants and agreements shall survive until satisfied in
accordance with their terms. Notwithstanding the foregoing, the indemnification
and other obligations of the Company pursuant to this Article 8 and the other
obligations set forth in Section 9.02 shall survive the Closing Date until the
latest date permitted by applicable Law and, if applicable, be assumed by
Reorganized Legacy Reserves and its Subsidiaries.
 
ARTICLE 9
TERMINATION
 
Section 9.01      Termination Rights. This Agreement may be terminated and the
transactions contemplated hereby may be abandoned at any time prior to the
Closing Date (including at any time prior to entry of the Disclosure Statement
Order, the BCA Approval Order, the BCA Consummation Approval Order and the
Confirmation Order):
 
(a)            by mutual written consent of the Company and the Required
Backstop Parties;
 
(b)            [Reserved];


51

--------------------------------------------------------------------------------

(c)            by the Company by written notice to each Backstop Party or by the
Required Backstop Parties by written notice to the Company if any Law or Final
Order shall have been enacted, adopted or issued by any Governmental Entity,
that prohibits the implementation of the Plan or the Rights Offering or the
transactions contemplated by this Agreement or the other Transaction Agreements;
provided that the Company or the Required Backstop Parties (as applicable) shall
not be permitted to terminate this Agreement pursuant to this Section 9.01(c) if
the Company or the Required Backstop Parties (as applicable) have not complied
in all material respects with its or their obligations under Sections 6.04 and
6.07 of this Agreement;
 
(d)            by the Required Backstop Parties upon written notice to the
Company if:
 
(i)         any of the BCA Approval Order, the BCA Consummation Approval Order,
Disclosure Statement Order or the Confirmation Order is reversed, dismissed or
vacated or is modified or amended after entry in a manner that is not reasonably
acceptable to the Required Backstop Parties;


(ii)        there shall have been a Change of Recommendation;


(iii)       the Company or the other Debtors shall have breached any
representation, warranty, covenant or other agreement made by the Company or the
other Debtors in this Agreement or any such representation and warranty shall
have become inaccurate after the date of this Agreement, and such breach or
inaccuracy would, individually or in the aggregate, result in a failure of a
condition set forth in Section 7.01(k), or Section 7.01(l), if continuing on the
Closing Date, being satisfied and such breach or inaccuracy is not cured by the
Company or the other Debtors by the earlier of (A) the tenth (10th) Business Day
after the giving of notice thereof to the Company by any Backstop Party and (B)
the Business Day prior to the Outside Date; provided that the Backstop Parties
shall not have the right to terminate this Agreement pursuant to this Section
9.01(d)(iii) if they are then in breach of any representation, warranty,
covenant or other agreement hereunder that would result in the failure of any
condition set forth in Section 7.03 being satisfied;


(iv)       the RSA has been terminated as to the Supporting Noteholders (as
defined in the RSA) in accordance with its terms; or


(v)        any of the Chapter 11 Proceedings shall have been dismissed or
converted to a case under chapter 7 of the Bankruptcy Code, or the Bankruptcy
Court has entered an Order in any of the Chapter 11 Proceedings appointing an
examiner or trustee with expanded powers to oversee or operate the Debtors in
the Chapter 11 Proceedings;


(e)            by the Required Backstop Parties (other than a Defaulting
Backstop Party) if the Closing Date has not occurred by 11:59 p.m., New York
City time on December 11, 2019 (the “Outside Date”); provided that the Required
Backstop Parties shall not be permitted to terminate this Agreement pursuant to
this Section 9.01(e) if the failure of the Closing to occur prior to the Outside
Date is the result of a breach of this Agreement by the Required Backstop
Parties; provided further that upon the occurrence of a Backstop Party Default,
the Outside Date shall be extended in accordance with Section 2.03(a); or
 
(f)             by the Company upon written notice to each Backstop Party if:


52

--------------------------------------------------------------------------------

(i)         subject to the right of the Backstop Parties to arrange a Backstop
Party Replacement in accordance with Section 2.03(a) with respect to a Backstop
Party Default, any Backstop Party shall have breached any representation,
warranty, covenant or other agreement made by such Backstop Party in this
Agreement or any such representation and warranty shall have become inaccurate
after the date of this Agreement, and such breach or inaccuracy would,
individually or in the aggregate, result in a failure of a condition set forth
in Section 7.03(h) or Section 7.03(i), if continuing on the Closing Date, being
satisfied and such breach or inaccuracy is not cured by such Backstop Party by
the earlier of (1) the tenth (10th) Business Day after the giving of notice
thereof to such Backstop Party by the Company and (2) the Business Day prior to
the Outside Date; provided that the Company shall not have the right to
terminate this Agreement pursuant to this Section 9.01(e)(i) if it is then in
breach of any representation, warranty, covenant or other agreement hereunder
that would result in the failure of any condition set forth in Section 7.01
being satisfied;


(ii)        the Company or any of its Subsidiaries enters into any Alternate
Transaction Agreement, the Bankruptcy Court approves or authorizes an Alternate
Transaction at the request of the Company or any of its Subsidiaries or any
Affiliate of the Company files a motion to approve any actual Alternate
Transaction (or any public announcement of the foregoing); provided that the
Company may only terminate this Agreement pursuant to this Section 9.01(f)(ii)
if the Company has not breached in any material respect any of its obligations
under Section 6.06;


(iii)       if the Closing Date has not occurred by the Outside Date; provided
that the Company shall not be permitted to terminate this Agreement pursuant to
this Section 9.01(f)(iii) if the failure of the Closing to occur prior to the
Outside Date is the result of a breach of this Agreement by the Company;
provided further that upon the occurrence of a Backstop Party Default, the
Outside Date shall be extended in accordance with Section 2.03(a);


(iv)       the RSA has been terminated in accordance with its terms; or


(v)        any of the BCA Approval Order, the BCA Consummation Approval Order or
the Confirmation Order is reversed, dismissed or vacated or is modified or
amended after entry in a manner that is not reasonably acceptable to the
Debtors.


Section 9.02      Effect of Termination.
 
Upon termination of this Agreement pursuant to this Article 9, this Agreement
shall forthwith become void and of no force or effect and there shall be no
further obligations or liabilities on the part of the Debtors or the Backstop
Parties; provided that (i) the obligations of the Debtors to pay the Expense
Reimbursement pursuant to Article 3, to satisfy their indemnification
obligations pursuant to Article 8 shall survive the termination of this
Agreement indefinitely and shall remain in full force and effect, (ii) the
provisions set forth in this Section 9.02 and Article 10 shall survive the
termination of this Agreement in accordance with their terms and (iii) nothing
in this Section 9.02 shall relieve any Party from liability for any breach of
this Agreement prior to any termination of this Agreement.


53

--------------------------------------------------------------------------------

ARTICLE 10
GENERAL PROVISIONS
 
Section 10.01    Notices. All notices and other communications in connection
with this Agreement shall be in writing and shall be deemed given if delivered
personally, sent via electronic facsimile or e-mail, mailed by registered or
certified mail (return receipt requested) or delivered by an express courier to
the Parties, and shall be deemed effective when received, at the following
addresses (or at such other address for a Party as may be specified by like
notice):
 
(a)            If to the Company:
 
Legacy Reserves Inc.
303 W. Wall Street, Suite 1800
Midland, Texas 79701
Attention: Bert Ferrara
Email: bferrara@legacyreserves.com
 
with a copy (which shall not constitute notice) to:
 
Sidley Austin LLP
1000 Louisiana Street, Suite 5900
Houston, TX 77002
Attention: George J. Vlahakos; Duston K. McFaul; Bojan Guzina
Email: gvlahakos@sidley.com; dmcfaul@sidley.com; bguzina@sidley.com
 
If to a Backstop Party:
 
To the address set forth on such Backstop Party’s signature page with a copy
(which shall not constitute notice) to:
 
Davis Polk & Wardwell LLP
450 Lexington Avenue
New York, NY 10017
Attention: Brian M. Resnick; Stephen Salmon; Derek Dostal
E-mail: brian.resnick@davispolk.com; stephen.salmon@davispolk.com;
derek.dostal@davispolk.com


or such other address as may have been furnished by a Party to each of the other
Parties by notice given in accordance with the requirements set forth above.
 
Any notice given by personal delivery, mail, facsimile, e-mail or courier shall
be effective when received.
 
Section 10.02    Assignment; Third Party Beneficiaries. Neither this Agreement
nor any of the rights, interests or obligations under this Agreement shall be
assigned by any Party (whether by operation of Law or otherwise) without the
prior written consent of the Company (such consent shall not be unreasonably
withheld or conditioned) and the Backstop Parties, other than an assignment by a
Backstop Party expressly permitted by Section 2.03, 2.06, 7.02 or 10.07 and any
purported assignment in violation of this Section 10.02 shall be void ab initio
and of no force or effect. Except as expressly provided in Article 8 with
respect to the Indemnified Persons, this Agreement (including the documents and
instruments referred to in this Agreement) is not intended to and does not
confer upon any Person other than the Parties any rights or remedies under this
Agreement.


54

--------------------------------------------------------------------------------

Section 10.03    Prior Negotiations; Entire Agreement.
 
(a)            This Agreement (including the agreements attached as Exhibits to
and the documents and instruments referred to in this Agreement) constitutes the
entire agreement of the Parties and supersedes all prior agreements,
arrangements or understandings, whether written or oral, among the Parties with
respect to the subject matter of this Agreement, except that the Parties hereto
acknowledge that any Backstop Party Confidentiality Agreements heretofore
executed will continue in full force and effect.
 
(b)            Notwithstanding anything to the contrary in the Plan (including
any amendments, supplements or modifications thereto) or the Confirmation Order
(and any amendments, supplements or modifications thereto) or an affirmative
vote to accept the Plan submitted by any Backstop Party, nothing contained in
the Plan (including any amendments, supplements or modifications thereto) or
Confirmation Order (including any amendments, supplements or modifications
thereto) shall alter, amend or modify the rights of the Backstop Parties under
this Agreement unless such alteration, amendment or modification has been made
in accordance with Section 10.07.
 
Section 10.04    Governing Law; Venue. THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH (A) THE LAWS OF THE STATE OF NEW YORK WITHOUT
REGARD FOR ANY CONFLICTS OF LAW PRINCIPLES THAT WOULD APPLY TO THE LAWS OF ANY
OTHER JURISDICTION, AND (B) TO THE EXTENT APPLICABLE, THE BANKRUPTCY CODE.  THE
PARTIES CONSENT AND AGREE THAT ANY ACTION TO ENFORCE THIS AGREEMENT OR ANY
DISPUTE, WHETHER SUCH DISPUTES ARISE IN LAW OR EQUITY, ARISING OUT OF OR
RELATING TO THIS AGREEMENT AND THE AGREEMENTS, INSTRUMENTS AND DOCUMENTS
CONTEMPLATED HEREBY SHALL BE BROUGHT EXCLUSIVELY IN THE BANKRUPTCY COURT (OR,
SOLELY TO THE EXTENT THE BANKRUPTCY COURT DECLINES JURISDICTION OVER SUCH ACTION
OR DISPUTE, IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW
YORK OR ANY NEW YORK STATE COURT SITTING IN NEW YORK CITY).  THE PARTIES CONSENT
TO AND AGREE TO SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE BANKRUPTCY COURT. 
EACH OF THE PARTIES HEREBY WAIVES AND AGREES NOT TO ASSERT IN ANY SUCH DISPUTE,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY CLAIM THAT (I) SUCH PARTY
IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF THE BANKRUPTCY COURT, (II) SUCH
PARTY OR SUCH PARTY’S PROPERTY IS IMMUNE FROM ANY LEGAL PROCESS ISSUED BY THE
BANKRUPTCY COURT OR (III) ANY LITIGATION OR OTHER PROCEEDING COMMENCED IN THE
BANKRUPTCY COURT IS BROUGHT IN AN INCONVENIENT FORUM.  THE PARTIES HEREBY AGREE
THAT MAILING OF PROCESS OR OTHER PAPERS IN CONNECTION WITH ANY SUCH ACTION OR
PROCEEDING TO AN ADDRESS PROVIDED IN WRITING BY THE RECIPIENT OF SUCH MAILING,
OR IN SUCH OTHER MANNER AS MAY BE PERMITTED BY LAW, SHALL BE VALID AND
SUFFICIENT SERVICE THEREOF AND HEREBY WAIVE ANY OBJECTIONS TO SERVICE
ACCOMPLISHED IN THE MANNER HEREIN PROVIDED.


55

--------------------------------------------------------------------------------

Section 10.05    Waiver of Jury Trial. EACH PARTY HEREBY WAIVES ALL RIGHTS TO
TRIAL BY JURY IN ANY JURISDICTION IN ANY ACTION, SUIT, OR PROCEEDING BROUGHT TO
RESOLVE ANY DISPUTE AMONG THE PARTIES UNDER THIS AGREEMENT, WHETHER IN CONTRACT,
TORT OR OTHERWISE.
 
Section 10.06    Counterparts. This Agreement may be executed in any number of
counterparts, all of which will be considered one and the same agreement and
will become effective when counterparts have been signed by each of the Parties
and delivered to each other Party (including via facsimile or other electronic
transmission), it being understood that each Party need not sign the same
counterpart.  Any facsimile or electronic signature shall be treated in all
respects as having the same effect as having an original signature.
 
Section 10.07    Waivers and Amendments; Rights Cumulative. This Agreement may
be amended, restated, modified, or changed only by a written instrument signed
by the Debtors and the Required Backstop Parties (other than a Defaulting
Backstop Party); provided that each Backstop Party’s prior written consent shall
be required for any amendment that would have the effect of: (i) modifying such
Backstop Party’s Backstop Commitment Percentage, (ii) increasing the Per Share
Price to be paid in respect of the Unsubscribed Shares, (iii) changing the terms
of or conditions to the payment of the Backstop Fee; (iv) changing any
termination rights as set forth in Article 9, (v) changing any provision of this
Section 10.07, (vi) changing any provision of the definition of “Required
Backstop Parties” or (vii) otherwise disproportionately or materially adversely
affecting such Backstop Party. The terms and conditions of this Agreement (other
than the conditions set forth in Sections 7.01 and 7.03, the waiver of which
shall be governed solely by Article 7) may be waived (x) by the Debtors only by
a written instrument executed by the Company and (y) by the Required Backstop
Parties only by a written instrument executed by all of the Required Backstop
Parties.
 
Notwithstanding anything to the contrary contained in this Agreement, the
Backstop Parties may agree, among themselves, to reallocate their Backstop
Commitment Percentages, without any consent or approval of any other Party;
provided, however, for the avoidance of doubt any such agreement among the
Backstop Parties shall require the prior written consent or approval of all
Backstop Parties affected by such reallocation. No delay on the part of any
Party in exercising any right, power or privilege pursuant to this Agreement
will operate as a waiver thereof, nor will any waiver on the part of any Party
of any right, power or privilege pursuant to this Agreement, nor will any single
or partial exercise of any right, power or privilege pursuant to this Agreement,
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege pursuant to this Agreement. Except as otherwise
provided in this Agreement, the rights and remedies provided pursuant to this
Agreement are cumulative and are not exclusive of any rights or remedies which
any Party otherwise may have at law or in equity.


56

--------------------------------------------------------------------------------

Section 10.08    Headings. The headings in this Agreement are for reference
purposes only and will not in any way affect the meaning or interpretation of
this Agreement.
 
Section 10.09    Specific Performance. The Parties agree that irreparable damage
would occur if any provision of this Agreement were not performed in accordance
with the terms hereof and that the Parties shall be entitled to an injunction or
injunctions, plus attorneys’ fees and costs related to such relief, without the
necessity of posting a bond to prevent breaches of this Agreement or to enforce
specifically the performance of the terms and provisions hereof, in addition to
any other remedy to which they are entitled at law or in equity. Unless
otherwise expressly stated in this Agreement, no right or remedy described or
provided in this Agreement is intended to be exclusive or to preclude a Party
from pursuing other rights and remedies to the extent available under this
Agreement, at law or in equity.
 
Section 10.10    Damages. Notwithstanding anything to the contrary in this
Agreement, none of the Parties (other than a Defaulting Backstop Party) will be
liable for, and none of the Parties shall claim or seek to recover, any
punitive, special, indirect or consequential damages or damages for lost profits
from a Party other than a Defaulting Backstop Party.
 
Section 10.11    No Reliance. No Backstop Party or any of its Related Parties
shall have any duties or obligations to the other Backstop Parties in respect of
this Agreement, the Plan or the transactions contemplated hereby or thereby,
except those expressly set forth herein. Without limiting the generality of the
foregoing, (a) no Backstop Party or any of its Related Parties shall be subject
to any fiduciary or other implied duties to the other Backstop Parties, (b) no
Backstop Party or any of its Related Parties shall have any duty to take any
discretionary action or exercise any discretionary powers on behalf of any other
Backstop Party, (c) (i) no Backstop Party or any of its Related Parties shall
have any duty to the other Backstop Parties to obtain, through the exercise of
diligence or otherwise, to investigate, confirm, or disclose to the other
Backstop Parties any information relating to the Company or any of its
Subsidiaries that may have been communicated to or obtained by such Backstop
Party or any of its Affiliates in any capacity and (ii) no Backstop Party may
rely, and confirms that it has not relied, on any due diligence investigation
that any other Backstop Party or any Person acting on behalf of such other
Backstop Party may have conducted with respect to the Company or any of its
Affiliates or any of their respective securities and (d) each Backstop Party
acknowledges that no other Backstop Party is acting as a placement agent,
initial purchaser, underwriter, broker or finder with respect to its
Unsubscribed Shares or Backstop Commitment Percentage of its Backstop
Commitment.
 
Section 10.12    Publicity. At all times prior to the Closing Date or the
earlier termination of this Agreement in accordance with its terms, the Company
and the Backstop Parties shall consult with each other prior to issuing any
press releases (and provide each other a reasonable opportunity to review and
comment upon such release) or otherwise making public announcements with respect
to the transactions contemplated by this Agreement.  No Party shall issue any
such press release or make any such public statement prior to such consultation,
except to the extent the disclosing Party determines it is required to do so by
applicable Law, in which case such Party shall use commercially reasonable
efforts to consult with the other Party (or Parties) before issuing any such
release or making any such public statement.


57

--------------------------------------------------------------------------------

Section 10.13    Settlement Discussions. This Agreement and the transactions
contemplated herein are part of a proposed settlement of a dispute between the
Parties. Nothing herein shall be deemed an admission of any kind. Pursuant to
Federal Rule of Evidence 408 and any applicable state rules of evidence, this
Agreement and all negotiations relating thereto shall not be admissible into
evidence in any proceeding, except to the extent filed with, or disclosed to,
the Bankruptcy Court in connection with the Chapter 11 Proceedings (other than a
proceeding to approve or enforce the terms of this Agreement). The Parties agree
that any valuations of the Company’s or other Debtor’s assets or estates,
whether implied or otherwise, arising from this Agreement shall not be binding
for any other purpose, including determining recoveries under the Plan, and that
this Agreement does not limit the Parties’ rights regarding valuation.
 
Section 10.14    No Recourse.  Notwithstanding anything that may be expressed or
implied in this Agreement, and notwithstanding the fact that certain of the
Parties may be partnerships or limited liability companies, each Party
covenants, agrees and acknowledges that no recourse under this Agreement or any
documents or instruments delivered in connection with this Agreement shall be
had against any Party’s Affiliates or any of the respective Related Parties of
such Party or of the Affiliates of such Party (in each case other than the
Parties to this Agreement and each of their respective successors and permitted
assignees under this Agreement), whether by the enforcement of any assessment or
by any legal or equitable proceeding, or by virtue of any applicable Law, it
being expressly agreed and acknowledged that no personal liability whatsoever
shall attach to, be imposed on or otherwise be incurred by any of such Related
Parties, as such, for any obligation or liability of any Party under this
Agreement or any documents or instruments delivered in connection herewith for
any claim based on, in respect of or by reason of such obligations or
liabilities or their creation; provided, however, nothing in this Section 10.14
shall relieve or otherwise limit the liability of any Party hereto or any of
their respective successors or permitted assigns for any breach or violation of
its obligations under this Agreement or such other documents or instruments. 
For the avoidance of doubt, none of the Parties will have any recourse, be
entitled to commence any proceeding or make any claim under this Agreement or in
connection with the transactions contemplated hereby except against any of the
Parties or their respective successors and permitted assigns, as applicable.
 
Section 10.15    Severability.   In the event that any one or more of the
provisions contained in this Agreement is held invalid, illegal or unenforceable
in any respect for any reason, the validity, legality and enforceability of any
such provision in every other respect and of the remaining provisions contained
herein will not be in any way impaired thereby, it being intended that all of
the rights and privileges of the parties hereto will be enforceable to the
fullest extent permitted by law.
 
[Signature Pages Follow]
 
58

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have duly executed this Agreement as of the date
first above written.
 

   LEGACY RESERVES INC.         By: 

/s/ James Daniel Westcott
    Name:
James Daniel Westcott
    Title:
Chief Executive Officer



[Signature Page to Backstop Commitment Agreement]



--------------------------------------------------------------------------------

 
CANYON-ASP FUND, L.P.
       
By:
Canyon Capital Advisors, LLC
   
its Investment Advisor
       
By:
/s/ Jonathan M. Kaplan
     
Name: Jonathan M. Kaplan
   
Title: Authorized Signatory
       
Address For Notice:
       
c/o Canyon Capital Advisors LLC
 
2000 Avenue of the Stars, 11th Floor
 
Los Angeles, CA 90067
 
Attention: Legal Department
 
Email: legal@canyonpartners.com;
 
rviyer@canyonpartners.com;
 
rteahen@canyonpartners.com
       
CANYON BALANCED MASTER FUND, LTD.
       
By:
Canyon Capital Advisors, LLC
   
its Investment Advisor
       
By:
/s/ Jonathan M. Kaplan
     
Name: Jonathan M. Kaplan
   
Title: Authorized Signatory
       
Address for Notice:
       
c/o Canyon Capital Advisors LLC
 
2000 Avenue of the Stars, 11th Floor
 
Los Angeles, CA 90067
 
Attention: Legal Department
 
Email: legal@canyonpartners.com;
 
rviyer@canyonpartners.com;
 
rteahen@canyonpartners.com



[Signature Page to Backstop Commitment Agreement]



--------------------------------------------------------------------------------

 
CANYON DISTRESSED OPPORTUNITY MASTER FUND II, L.P.
       
By: Canyon Capital Advisors, LLC
   
its Investment Advisor
       
By:
/s/ Jonathan M. Kaplan
     
Name: Jonathan M. Kaplan
   
Title: Authorized Signatory
       
Address for Notice:
       
c/o Canyon Capital Advisors LLC
 
2000 Avenue of the Stars, 11th Floor
 
Los Angeles, CA 90067
 
Attention: Legal Department
 
Email: legal@canyonpartners.com;
 
rviyer@canyonpartners.com;
 
rteahen@canyonpartners.com
       
CANYON-SL VALUE FUND, L.P.
       
By:
Canyon Capital Advisors, LLC
   
its Investment Advisor
       
By:
/s/ Jonathan M. Kaplan
     
Name: Jonathan M. Kaplan
   
Title: Authorized Signatory
       
Address for Notice:
       
c/o Canyon Capital Advisors LLC
 
2000 Avenue of the Stars, 11th Floor
 
Los Angeles, CA 90067
 
Attention: Legal Department
 
Email: legal@canyonpartners.com;
 
rviyer@canyonpartners.com;
 
rteahen@canyonpartners.com



[Signature Page to Backstop Commitment Agreement]



--------------------------------------------------------------------------------

 
THE CANYON VALUE REALIZATION MASTER FUND, L.P.
       
By:
Canyon Capital Advisors, LLC
   
its Investment Advisor
       
By:
/s/ Jonathan M. Kaplan
     
Name: Jonathan M. Kaplan
   
Title: Authorized Signatory
       
Address for Notice:
       
c/o Canyon Capital Advisors LLC
 
2000 Avenue of the Stars, 11th Floor
 
Los Angeles, CA 90067
 
Attention: Legal Department
 
Email: legal@canyonpartners.com;
 
rviyer@canyonpartners.com;
 
rteahen@canyonpartners.com


[Signature Page to Backstop Commitment Agreement]



--------------------------------------------------------------------------------

 
CANYON BLUE CREDIT INVESTMENT FUND L.P.
       
By:
Canyon Capital Advisors, LLC
   
its co-Investment Advisor
       
By:
/s/ Jonathan M. Kaplan
     
Name: Jonathan M. Kaplan
   
Title: Authorized Signatory
       
By:
Canyon Partners Real Estate LLC,
   
Its co-Investment Advisor
       
By:
/s/ Jonathan M. Kaplan
     
Name: Jonathan M. Kaplan
   
Title: Authorized Signatory
       
Address for Notice:
       
c/o Canyon Capital Advisors LLC
 
2000 Avenue of the Stars, 11th Floor
 
Los Angeles, CA 90067
 
Attention: Legal Department
 
Email: legal@canyonpartners.com;
 
rviyer@canyonpartners.com;
 
rteahen@canyonpartners.com
       
CANYON-EDOF (MASTER) L.P.
       
By:
Canyon Capital Advisors, LLC
   
its Investment Advisor
       
By: 
/s/ Jonathan M. Kaplan      
Name: Jonathan M. Kaplan
   
Title: Authorized Signatory
       
Address for Notice:
       
c/o Canyon Capital Advisors LLC
 
2000 Avenue of the Stars, 11th Floor
 
Los Angeles, CA 90067
 
Attention: Legal Department
 
Email: legal@canyonpartners.com;
 
rviyer@canyonprartners.com;
 
rteahen@canyonpartners.com



[Signature Page to Backstop Commitment Agreement]



--------------------------------------------------------------------------------

 
CANYON-GRF MASTER FUND II, L.P.
       
By:
Canyon Capital Advisors, LLC
   
its Investment Advisor
       
By:
/s/ Jonathan M. Kaplan
     
Name: Jonathan M. Kaplan
   
Title: Authorized Signatory
       
Address for Notice:
       
c/o Canyon Capital Advisors LLC
 
2000 Avenue of the Stars, 11th Floor
 
Los Angeles, CA 90067
 
Attention: Legal Department
 
Email: legal@canyonpartners.com;
 
rviyer@canyonpartners.com;
 
rteahen@canyonpartners.com
       
CANYON DISTRESSED OPPORTUNITY INVESTING FUND II, L.P.
       
By:
Canyon Capital Advisors, LLC
   
its Investment Advisor
       
By:
/s/ Jonathan M. Kaplan
     
Name: Jonathan M. Kaplan
   
Title: Authorized Signatory
       
Address for Notice:
       
c/o Canyon Capital Advisors LLC
 
2000 Avenue of the Stars, 11th Floor
 
Los Angeles, CA 90067
 
Attention: Legal Department
 
Email: legal@canyonpartners.com;
 
rviyer@canyonpartners.com;
 
rteahen@canyonpartners.com



[Signature Page to Backstop Commitment Agreement]



--------------------------------------------------------------------------------

 
CANYON NZ-DOF INVESTING, L.P.
       
By:
Canyon Capital Advisors, LLC
   
its Investment Advisor
       
By:
/s/ Jonathan M. Kaplan
     
Name: Jonathan M. Kaplan
   
Title: Authorized Signatory
       
Address for Notice:
       
c/o Canyon Capital Advisors LLC
 
2000 Avenue of the Stars, 11th Floor
 
Los Angeles, CA 90067
 
Attention: Legal Department
 
Email: legal@canyonpartners.com;
 
rviyer@canyonpartners.com;
 
rteahen@canyonpartners.com
       
CANYON VALUE REALIZATION MAC 18 LTD.
       
By:
Canyon Capital Advisors, LLC
 

its Investment Advisor
       
By:
/s/ Jonathan M. Kaplan
   
 

Name: Jonathan M. Kaplan  
 
Title: Authorized Signatory        
Address for Notice:
       
c/o Canyon Capital Advisors LLC
 
2000 Avenue of the Stars, 11th Floor
 
Los Angeles, CA 90067
 
Attention: Legal Department
 
Email: legal@canyonpartners.com;
 
rviyer@canyonpartners.com;
 
rteahen@canyonpartners.com



[Signature Page to Backstop Commitment Agreement]



--------------------------------------------------------------------------------

 
CANYON VALUE REALIZATION FUND, L.P.
       
By:
Canyon Capital Advisors, LLC
   
its Investment Advisor
       
By:
/s/ Jonathan M. Kaplan
     
Name: Jonathan M. Kaplan
   
Title: Authorized Signatory
       
Address for Notice:
       
c/o Canyon Capital Advisors LLC
 
2000 Avenue of the Stars, 11th Floor
 
Los Angeles, CA 90067
 
Attention: Legal Department
 
Email: legal@canyonpartners.com;
 
rviyer@canyonpartners.com;
 
rteahen@canyonpartners.com



[Signature Page to Backstop Commitment Agreement]



--------------------------------------------------------------------------------

 
By: JCG 2016 Holdings, LP
           
By:
/s/ John C. Goff
     
Name: John C. Goff
 

Title:

Manager, JCG 2016 Management,       
LLC, as General Partner
       
Address for Notice:
       
500 Commerce St., Suite 700
 
Fort Worth, Texas 76102
 
Attention: Jennifer Terrell
 
Email: jterrell@goffcp.com
 
Facsimile: 817-882-8900
       
By:
The John C. Goff 2010 Family Trust
       
By:
/s/ John C. Goff
     
Name: John C. Goff
   
Title: Trustee
       
Address for Notice:
       
500 Commerce St., Suite 700
 
Fort Worth, Texas 76102
 
Attention: Jennifer Terrell
 
Email: jterrell@goffcp.com
 
Facsimile: 817-882-8900
       
By:
John C. Goff SEP-IRA
       
By:
/s/ John C. Goff
     
Name: John C. Goff
   
Title:
       
Address for Notice:
       
500 Commerce St., Suite 700
 
Fort Worth, Texas 76102
 
Attention: Jennifer Terrell
 
Email: jterrell@goffcp.com
 
Facsimile: 817-882-8900



[Signature Page to Backstop Commitment Agreement]


--------------------------------------------------------------------------------

 
By: Kulik Partners, LP
           
By:
/s/ John C. Goff
     
Name: John C. Goff
   
Title:

Manager, Kulik GP, LLC, as General Partner         
Address for Notice:
       
500 Commerce St., Suite 700
 
Fort Worth, Texas 76102
 
Attention: Jennifer Terrell
 
Email: jterrell@goffcp.com
 
Facsimile: 817-882-8900
       
By:
Jill Goff
       
By:
/s/ Jill Goff
     
Name: Jill Goff
   
Title:
       
Address for Notice:
       
500 Commerce St., Suite 700
 
Fort Worth, Texas 76102
 
Attention: Jennifer Terrell
 
Email: jterrell@goffcp.com
 
Facsimile: 817-882-8900
       
By:
Cuerno Largo Partners, LP
       
By:
/s/ John C. Goff
     
Name: John C. Goff
   
Title:

Chief Executive Officer     

Goff Capital, Inc., as General Partner
       
Address for Notice:
       
500 Commerce St., Suite 700
 
Fort Worth, Texas 76102
 
Attention: Jennifer Terrell
 
Email: jterrell@goffcp.com
 
Facsimile: 817-882-8900



[Signature Page to Backstop Commitment Agreement]



--------------------------------------------------------------------------------

 
By:
Goff Family Investments, LP
           
By:
/s/ John C. Goff
     
Name: John C. Goff
   
Title:

Chief Executive Officer     

Goff Capital, Inc., as General Partner
       
Address for Notice:
       
500 Commerce St., Suite 700
 
Fort Worth, Texas 76102
 
Attention: Jennifer Terrell
 
Email: jterrell@goffcp.com
 
Facsimile: 817-882-8900
       
By:
The Goff Family Foundation
       
By:
/s/ John C. Goff
     
Name: John C. Goff
   
Title: Sole Board Member
       
Address for Notice:
       
500 Commerce St., Suite 700
 
Fort Worth, Texas 76102
 
Attention: Jennifer Terrell
 
Email: jterrell@goffcp.com
 
Facsimile: 817-882-8900
       
GOFF FOCUSED STRATEGIES LLC, on behalf of certain funds or accounts managed by
it
       
By:
Goff REN Holdings, LLC or its affiliates
       
By:
/s/ John C. Goff
     
Name: John C. Goff
   
Title: 
Chief Executive Officer, GFS REN GP, LLC, as Manager         
Address for Notice:
       
500 Commerce St., Suite 700
 
Fort Worth, Texas 76102
 
Attention: Jennifer Terrell
 
Email: jterrell@goffcp.com
 
Facsimile: 817-882-8900



[Signature Page to Backstop Commitment Agreement]



--------------------------------------------------------------------------------

 
Wilkie Colyer
           
By:
/s/ Wilkie Colyer
     
Name: Wilkie Colyer
   
Title: Individual
       
Address for Notice:
       
717 Texas Ave., Suite 2900
 
Houston, Texas 77002
 
Attention: Wilkie Colyer
 
Email: wscolyer@gmail.com
 
Facsimile: (713) 236-4498
       
MGA INSURANCE COMPANY, INC.
       
By:
/s/ Glenn W. Anderson
     
Name: Glenn W. Anderson
   
Title: President and CEO
       
Address for Notice:
       
3333 Lee Parkway, Suite 1200
 
Dallas, TX 75219
 
Attention: Glenn W. Anderson
 
Email: glenn.anderson@gainsco.com
 
Facsimile: 972-629-4401
       
PINGORA PARTNERS LLC, on behalf of certain Funds or accounts managed by it
       
By:
Keith B. Ohnmeis
       
By:
/s/ Keith B. Ohnmeis
     
Name: Keith B. Ohnmeis
   
Title:
Managing Member, Registered Investment Advisor (RIA)
       
Address for Notice:
       
PO Box 1250
 
Wilson WY 83014
 
Attention: Keith B. Ohnmeis
 
Email: kohnmeis@pingorapartners.com
 
Facsimile: 307-739-8686



[Signature Page to Backstop Commitment Agreement]



--------------------------------------------------------------------------------

 
/s/ Robert W. Stallings
     
Address for Notice:
       
3333 Lee Parkway, Suite 1200
 
Dallas, TX 75219
 
Attention: Robert W. Stallings
 
Email: Robert.stallings@gainsco.com
 
Facsimile: 972-629-4401
       
DOUBLELINE INCOME SOLUTIONS FUND
       
By:
/s/ Ronald R. Redell
     
Name: Ronald R. Redell
   
Title: President
       
Address for Notice:
       
333 S. Grand Avenue, 18th Floor
 
Los Angeles, CA 90071
 
Attention: Global Developed Credit
 
Email: gdc@doubleline.com
 
Facsimile:
       
J.H. LANE PARTNERS MASTER FUND, L.P.
       
By:
/s/ Haskel Ginsberg
     
Name: Haskel Ginsberg
   
Title: CFO
       
Address for Notice:
       
126 East 56th Street
 
Suite 1620
 
New York, NY 10022
 
Attention: Haskel Ginsberg
 
Email: hginsberg@jhlanepartners.com
 
Facsimile: 212-899-9796



[Signature Page to Backstop Commitment Agreement]



--------------------------------------------------------------------------------

 
GSO ENERGY SELECT OPPORTUNITIES FUND AIV-3 LP
 
By: GSO Energy Select Opportunities Associates, LLC, its general partner
         
By:
/s/ Marisa J. Beeney
   
Name:
Marisa. J Beeney
   
Title:
Authorized Signatory
         
GSO ENERGY PARTNERS-A LP
 
By:
GSO Energy Partners-A Associates LLC, its general partner
         
By:
 /s/ Marisa J. Beeney
   
Name:
Marisa. J Beeney
   
Title:
Authorized Signatory
         
GSO Energy Partners-B LP
 
By:
GSO Energy Partners-B Associates, LLC, its general partner
         
By:
/s/ Marisa J. Beeney
   
Name:
Marisa. J Beeney
   
Title:
Authorized Signatory
         
GSO ENERGY PARTNERS-C LP
 
By: GSO Energy Partners-C Associates LLC, its general partner
         
By:
/s/ Marisa J. Beeney
   
Name:
Marisa. J Beeney
   
Title:
Authorized Signatory



[Signature Page to Backstop Commitment Agreement]



--------------------------------------------------------------------------------

 
GSO ENERGY PARTNERS-C II LP
 
By: GSO Energy Partners-C Associates II LLC, its general partner
         
By:
/s/ Marisa J. Beeney
   
Name:
Marisa. J Beeney
   
Title:
Authorized Signatory
         
GSO ENERGY PARTNERS-D LP
 
By: GSO Energy Partners-D Associates LLC, its general partner
         
By:
/s/ Marisa J. Beeney
   
Name:
Marisa. J Beeney
   
Title:
Authorized Signatory
         
GSO PALMETTO OPPORTUNISTIC INVESTMENT PARTNERS LP
 
By: GSO Palmetto Opportunistic Associates LLC, its general partner
         
By:
/s/ Marisa J. Beeney
   
Name:
Marisa. J Beeney
   
Title:
Authorized Signatory
         
GSO CSF III AIV-3 LP
 
By: GSO Capital Solutions Associates III LP, its general partner
         
By:
/s/ Marisa J. Beeney
   
Name:
Marisa. J Beeney
   
Title:
Authorized Signatory
         
GSO ADGM I LGCY LP
 
By: GSO Anguille des Grand Montets Associates LLC, its general partner
         
By:
/s/ Marisa J. Beeney
   
Name:
Marisa. J Beeney
   
Title:
Authorized Signatory



[Signature Page to Backstop Commitment Agreement]



--------------------------------------------------------------------------------

Noteholder Backstop Commitment Percentages



--------------------------------------------------------------------------------

Exhibit A 

 
Form of Joinder Agreement
 
Reference is made to the Noteholder Backstop Commitment Agreement, dated as of
June 13, 2019 (as amended from time to time, the “Agreement”) among Legacy
Reserves Inc. and the Backstop Parties party thereto. Capitalized terms used but
not defined herein shall have the meanings assigned to them in the Agreement.
 
The undersigned hereby confirms that all of the representations and warranties
in Article 5 of the Agreement are accurate and agrees to be bound by all of the
obligations of the Backstop Parties set forth in the Agreement as if it were an
original party thereto.
 
Sections 10.04 and 10.05 of the Agreement are hereby incorporated herein as if
set forth herein in their entirety.
 
IN WITNESS WHEREOF, the undersigned has caused this joinder agreement to be duly
executed and delivered as of [DATE].
 
 
[ ]
 
 
 
 
By:
 
 
 
 
By: 

 
    Name:     Title:






--------------------------------------------------------------------------------